 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT


dated as of October 29, 2009


between


Cascade Bancorp


and


David F. Bolger



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
   
Article I
2
   
Purchase; Closings
2
     
1.1
Purchase
2
1.2
Closing
2
   
Article II
6
 
6
Representations and Warranties
     
6
2.1
Disclosure
6
2.2
Representations and Warranties of the Company
7
2.3
Representations and Warranties of the Investor
25
   
Article III
25
   
Covenants
25
     
3.1
Filings; Other Actions
25
3.2
Expenses
28
3.3
Access, Information and Confidentiality
28
3.4
Transfer
29
3.5
Reasonable Efforts
29
3.6
Conduct of the Business
29
3.7
Company Forbearances
30
3.8
Shareholder Litigation
31
   
Article IV
32
   
Additional Agreements
32
     
4.1
No Rights Agreement
 
4.2
Governance Matters
32
4.3
Legend
32
4.4
[Reserved]
34
4.5
Certain Transactions
34
4.6
Indemnity
34
4.7
Registration Rights
36
4.8
Termination of Certain Sections of the Shareholders Agreement
46
4.9
Market Stand-off Provision
47
4.10
Gross-Up Rights
48


 
-i-

--------------------------------------------------------------------------------

 


4.11
Anti-Takeover Matters
50
4.12
Additional Regulatory Matters
51
   
Article V
52
   
Termination
52
     
5.1
Termination
52
5.2
Effects of Termination
53
 
 
Article VI
53
   
Miscellaneous
53
     
6.1
Survival
53
6.2
Amendment
53
6.3
Waivers
53
6.4
Counterparts and Facsimile
53
6.5
Governing Law
53
6.6
Waiver of Jury Trial
54
6.7
Notices
54
6.8
Entire Agreement; Assignment
55
6.9
Other Definitions
55
6.10
Captions
56
6.11
Severability
57
6.12
No Third-Party Beneficiaries
57
6.13
Time of Essence
57
6.14
Public Announcements
57
6.15
Specific Performance
57
6.16
No Obligation
57


 
-ii-

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS
       
Exhibit A:
Form of Opinion of Counsel
 
Exhibit B:
Form of Disclosure Letter of Counsel
 
Exhibit C:
Form of Officer’s Certificate from the Company
 


 
-iii-

--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS
 
Term
 
Location of
Definition
Additional Shares
 
1.2(b)
Affiliate
 
6.9(2)
Agreement
 
Preamble
Articles of Incorporation
 
2.2(a)
Beneficially Own/Beneficial Owner/Beneficial Ownership
 
6.9(9)
Benefit Plan
 
2.2(p)(1)
BHC Act
 
2.2(a)
Board of Directors
 
1.2(c)(1)(xi)
Bolger Transaction Document
 
Recitals
Business Combination Exemption Resolution
 
4.11(b)
business day
 
6.9(7)
CLAT
 
Recitals
Closing
 
1.2(a)
Closing Date
 
1.2(a)
Code
 
2.2(p)(2)
Common Stock/Common Shares
 
Recitals
Company
 
Preamble
Company 10-K
 
2.2(c)(1)
Company Bank
 
4.2(a)
Company Financial Statements
 
2.2(f)
Company Preferred Stock
 
2.2(c)(1)
Company Reports
 
2.2(g)(1)
Company Restricted Stock
 
2.2(c)(1)
Company SEC Filings
 
2.2(ee)
Company Significant Agreement
 
2.2(k)
Company Stock Option
 
2.2(c)(1)
Company Stock Option Plans
 
2.2(c)(1)
Company Subsidiary/Company Subsidiaries
 
2.2(b)
control/controlled by/under common control with
 
6.9(2)
Covered Persons
 
4.11(b)
De Minimis Claim
 
4.6(e)
Designated Directors
 
1.2(c)(1)(xi)
Disclosure Schedule
 
2.1(a)
ERISA
 
2.2(p)(1)
ERISA Affiliate
 
2.2(p)(2)
ERISA Plan
 
2.2(p)(3)
Exchange Act
 
2.2(g)(1)
FDIC
 
2.2(b)
GAAP
 
2.2(f)
Governmental Entity
 
1.2(c)(1)(i)
GRAT
 
Recitals


 
-iv-

--------------------------------------------------------------------------------

 


Term
 
Location of
Definition
herein/hereof/hereunder
 
6.9(5)
Holder
 
4.7(k)(1)
Holders’ Counsel
 
4.7(k)(2)
including/includes/included/include
 
6.9(4)
Indemnified Party
 
4.6(c)
Indemnifying Party
 
4.6(c)
Indemnitee
 
4.7(g)(1)
Information
 
3.3(b)
Intellectual Property
 
2.2(w)
Investor
 
Preamble
Investor Nominee
 
4.2(a)
IRS
 
2.2(i)
IT Assets
 
2.2(w)
knowledge of the Company/Company’s knowledge
 
6.9(10)
Liens
 
2.2(b)
Losses
 
4.6(a)
Market Price
 
4.10(a)
Material Adverse Effect
 
2.1(b)
NASDAQ
 
1.2(c)(1)(xvi)
New Security
 
4.10(a)
OBCA
 
2.2(v)
Order
 
1.2(c)(1)(xiv)
Other Private Placements
 
Recitals
Other Securities Purchase Agreements
 
Recitals
Pending Underwritten Offering
 
4.7(l)
Pension Plan
 
2.2(p)(3)
Per Share Purchase Price
 
1.2(a)
Permitted Liens
 
2.2(h)
person
 
6.9(8)
Piggyback Registration
 
4.7(a)(4)
Pre-Closing Period
 
3.6
Previously Disclosed
 
2.1(c)
Public Offering
 
Recitals
Public Offering Price
 
1.2(a)
Purchase Price
 
1.2(a)
Purchased Shares
 
1.2(a)
Register/registered/registration
 
4.7(k)(3)
Registered Intellectual Property
 
2.2(w)
Registrable Securities
 
4.7(k)(4)
Registration Deadline
 
4.7(a)(1)
Registration Expenses
 
4.7(k)(5)
Regulatory Agreement
 
2.2(y)
Rule 144
 
4.7(k)(6)


 
-v-

--------------------------------------------------------------------------------

 


Term
 
Location of
Definition
Rule 144A
 
4.7(k)(6)
Rule 405
 
4.7(k)(6)
Rule 158
 
4.7(k)(6)
Rule 159A
 
4.7(k)(6)
Rule 415
 
4.7(k)(6)
Scheduled Black-out Period
 
4.7(k)(7)
SEC
 
2.1(c)
Securities
 
1.2(b)
Securities Act
 
2.2(g)(1)
Selling Expenses
 
4.7(k)(8)
Shareholders Agreement
 
4.2(e)
Shareholder Litigation
 
3.8
Shelf Registration Statement
 
4.7(a)(2)
Special Registration
 
4.7(a)(4)
Stockholder Approvals
 
2.2(d)(1)
subsidiary
 
6.9(1)
Takeover Law
 
2.2(v)
Tax/Taxes
 
2.2(i)
Tax Return
 
2.2(i)
Threshold Amount
 
4.6(e)
Trade Secrets
 
2.2(w)
Transaction Documents
 
Recitals
Trust Preferred Securities Repurchase Agreements
 
1.2(c)(1)(xiii)
Two-Forty
 
Recitals
Unlawful Gains
 
2.2(n)(5)
Voting Debt
  
2.2(c)(1)


 
-vi-

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT, dated as of October 29, 2009 (this “Agreement”),
between Cascade Bancorp, an Oregon corporation, (the “Company”) and David F.
Bolger, in his individual capacity (the “Investor”).
 
RECITALS:
 
A.           The Investment.  The Company intends to sell to the Investor, and
the Investor intends to purchase from the Company, as an investment in the
Company, the securities as described herein.  The securities to be purchased at
the closing are shares of common stock, no par value, of the Company (“Common
Stock” or “Common Shares”).
 
B.           Additional Parties.  Solely for the purposes of Sections 3.4, 4.7
and 4.8, Two-Forty Associates, L.P., a Pennsylvania limited partnership
(“Two-Forty”), The David F. Bolger 2008 Grantor Retained Annuity Trust, a
Florida trust (“GRAT”), and The David F. Bolger 2008 Nongrantor Charitable Lead
Annuity Trust, a Florida trust (“CLAT”), shall be deemed parties to this
Agreement.
 
C.           Additional Private Placements.  Concurrently with the investment
contemplated herein, the Company has agreed to sell Common Shares in private
placements to other investors (the “Other Private Placements”) under separate
securities purchase agreements (the “Other Securities Purchase Agreements”),
with the closing of such transactions to occur simultaneously with the closing
of this transaction and the Public Offering as described herein.
 
D.           Public Offering.  Concurrently with the investment contemplated
herein, the Company will sell Common Shares in an underwritten, registered
public offering (the “Public Offering”), with the closing of such offering to
occur simultaneously with the closing of this transaction as described herein.
 
E.           Transaction Documents.  The term “Bolger Transaction Document”
refers to this Agreement, and the term “Transaction Documents” refers to the
Bolger Transaction Document and the Other Securities Purchase Agreements.
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
Purchase; Closings
 
1.1           Purchase.  On the terms and subject to the conditions set forth
herein, the Investor will purchase from the Company, and the Company will sell
to the Investor, a number of shares of Common Stock as set forth herein.
 
1.2           Closing.
 
(a)           Subject to the satisfaction of the conditions to the closing set
forth in Section 1.2(c), the closing shall take place simultaneously with the
closing of the Public Offering and the Other Private Placements or as shall be
agreed upon in writing by the parties hereto, at the offices of the Company
located at 1100 NW Wall Street, Bend, Oregon 97701 or such other location as
agreed by the parties in writing (the “Closing”).  The date of the Closing is
referred to as the “Closing Date.”  Subject to the satisfaction of the
conditions described in Section 1.2(c), at the Closing, the Company will deliver
to the Investor one or more certificates representing such number of whole
shares of Common Stock (the “Purchased Shares”) determined by dividing (i)
$25,000,000 (the “Purchase Price”) by the lesser of (A) $0.87 per share and (B)
the net proceeds per share to the Company in connection with the Public Offering
(the “Public Offering Price”) (the “Per Share Purchase Price”), against payment
by the Investor of $25,000,000 by wire transfer of immediately available United
States funds to a bank account designated by the Company.
 
(b)           In the event that the underwriters in the Public Offering exercise
their over-allotment option to purchase additional shares of Common Stock
pursuant to the underwriting agreement for the Public Offering, then the Company
shall provide written notice to the Investor (which notice shall include the
date of the purchase and the number of shares of Common Stock purchased by the
underwriters) and the Investor shall have the option to purchase, at the Per
Share Purchase Price and on the same terms and conditions as the Purchased
Shares, additional shares of Common Stock (the “Additional Shares” and, together
with the Purchased Shares, the “Securities”) up to the number of shares of
Common Stock, which taken together with the Purchased Shares, would equal the
same percentage of the outstanding shares of Common Stock after the issuance of
the shares of Common Stock pursuant to the over-allotment option as represented
by the Purchased Shares issued pursuant to Section 1.2(a).
 
(c)           Closing Conditions.
 
(1)           The obligation of the Investor to consummate the Closing is
subject to the fulfillment prior to or contemporaneously with the Closing of
each of the following conditions:

 
-2-

--------------------------------------------------------------------------------

 

(i)           no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or shall prohibit or
restrict Investor or its Affiliates from owning, voting, or, subject to the
receipt of the Stockholder Approvals (defined below), converting or exercising,
any securities of the Company in accordance with the terms thereof and no
lawsuit shall have been commenced by any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, or any applicable industry self-regulatory organization
(each, a “Governmental Entity”) seeking to effect any of the foregoing;
 
(ii)           the shareholders of Common Shares shall have duly approved the
transactions contemplated hereby, the transactions contemplated by the other
Transaction Documents (to the extent required), and an increase in the number of
authorized Common Shares to 300 million, in each case by the vote required by
the Company’s Articles of Incorporation or the NASDAQ’s listing rules, as
applicable, and each shall have become effective;
 
(iii)           the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all respects as of the date hereof
and as of the Closing (except to the extent such representations and warranties
are made as of a specified date, in which case such representations and
warranties shall be true and correct in all respects as of such date);
 
(iv)           since the date hereof, there shall not have occurred any
circumstance, event, change, development or effect that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect on the Company or its principal depository institution subsidiary;
 
(v)            the Company shall have performed all obligations required to be
performed by it at or prior to or contemporaneously with the Closing under this
Agreement;
 
(vi)           the Company shall receive proceeds (net of underwriting
commissions and discounts) from the sale of Common Shares of an aggregate amount
not less than $150 million (which includes the Purchase Price),
contemporaneously with the Closing, from the proceeds of the Public Offering,
from the Other Private Placements and from the Investor as contemplated by this
Agreement, and all of such proceeds, other than (A) amounts used to repurchase
the trust preferred securities pursuant to the Trust Preferred Securities
Repurchase Agreements and to pay related fees and expenses (which related fees
and expenses shall not exceed $2.7 million); (B) amounts used to reimburse the
Investor and the investors in the Other Private Placement for their respective
fees and expenses pursuant to this Agreement and the Other Securities Purchase
Agreement (which amounts shall not exceed $2.65 million; (C) amounts to pay
expenses related to the Public Offering, the Special Shareholders Meeting and
the transactions contemplated by this Agreement and the Other Purchase
Agreements (which amounts shall not exceed $1.5 million); and (D) up to $1
million which will remain at the Company for working capital purposes, shall be
contributed as capital to the Company’s principal depository institution
subsidiary;
 
(vii)           the Company shall have issued new Common Stock certificates
pursuant to Section 3.4(a);

 
-3-

--------------------------------------------------------------------------------

 
 
(viii)          the Company shall have reimbursed the Investor for out-of-pocket
fees and expenses incurred by the Investor in connection with the transaction
contemplated hereby and with any proposed financing thereof, including, but not
limited to, fees and disbursements of legal counsel, accounting and financial
advisors, credit review and investment banking advisors, up to $1,250,000 in the
aggregate;
 
(ix)             Davis Wright Tremaine LLP, counsel for the Company, shall have
delivered to the Investor their written opinion, dated the Closing Date, in the
form set forth in Exhibit A hereto, in form and substance satisfactory to the
Investor;
 
(x)             Davis Wright Tremaine LLP, counsel for the Company, shall have
delivered to the Investor their written opinion and disclosure letter delivered
in connection with the Public Offering, dated the Closing Date, in the form set
forth in Exhibit B hereto, in form and substance satisfactory to the Investor;
 
(xi)            Delap LLP, in their capacity as the Company’s independent public
accountants, shall have delivered to the Investor and to the Investor’s
designated directors (the “Designated Directors”) on the board of directors of
the Company (the “Board of Directors”) a comfort letter that is addressed to
them that is the same as the comfort letter delivered to the underwriters in
connection with the Public Offering, in form and substance satisfactory to the
Investor;
 
(xii)           the Company shall have delivered to the Investor a duly executed
Officer’s Certificate in the form set forth in Exhibit C hereto;
 
(xiii)          by November 16, 2009, the Company shall have entered into
agreements that are not subject to any conditions in the control of the holder
or termination rights by such holder to repurchase and cancel at least $66.5
million aggregate liquidation amount of the outstanding trust preferred
securities by issuer trusts originated by the Company at a discount of not less
than 80% of such aggregate liquidation amount (the “Trust Preferred Securities
Repurchase Agreements”), and, as of the Closing, either (i) the transactions
contemplated by the Repurchase Agreements shall have been consummated or (ii)
the Trust Preferred Securities Repurchase Agreements shall be in full force and
effect and shall not have been modified or amended in any material respect;
 
(xiv)          the Company and its Subsidiaries shall be in compliance in all
material respects with the policies and procedures adopted by them and disclosed
to the Investor in the Three Year Financial Plan dated October 13, 2009, and
none of such policies and procedures shall have been revoked or modified in any
respect that would make it materially less likely that the Company and its
Subsidiaries will be able to comply with a cease-and-desist order dated August
27, 2009 against the Company Bank issued by the FDIC and the Oregon Division of
Finance and Corporate Securities (or any other enforcement orders in effect at
the date hereof) (the “Order”);

 
-4-

--------------------------------------------------------------------------------

 
 
(xv)           as of the close of business on the second business day
immediately preceding the Closing, the Company’s (A) classified assets on its
balance sheet shall not be more than 10% higher than the amount set forth as of
September 30, 2009, (B) non-performing assets on its balance sheet shall not be
more than 17.5% higher than the amount set forth as of September 30, 2009 and
(C) the Company’s net loss, exclusive of tax adjustments or tax expense, for the
period October 1, 2009 to the second business day prior to the Closing Date,
shall not exceed $25 million;
 
(xvi)          the Company shall have caused the shares of Common Stock issuable
at Closing and the shares of Common Stock to be issued in the Other Private
Placements and the Public Offering to be approved for listing on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”), subject
to official notice of issuance;
 
(xvii)          the Company and the Investor shall have obtained the approvals
and authorizations of, filings and registrations with, and notifications to,
and, to the extent required by applicable law or regulation, consents,
approvals, or exemptions from bank regulatory authorities, for the transactions
contemplated by the Transaction Documents;
 
(xviii)        except as Previously Disclosed (as defined below), no enforcement
action shall have been threatened or issued by any governmental agency with
regulatory authority over the Company and its subsidiaries.
 
At Closing, the Company shall deliver a certificate of the Chief Executive
Officer or the Chief Financial Officer certifying compliance with each of the
above conditions and upon the request of the Investor, shall provide sufficient
detail that the Investor may verify compliance.
 
(2)           The obligation of the Company to consummate the Closing is subject
to the fulfillment prior to the Closing of each of the following conditions:
 
(i)           the representations and warranties of the Investor set forth in
Section 2.3(a) of this Agreement shall be true and correct in all respects as of
the date hereof and as of the Closing (except to the extent such representations
and warranties are made as of a specified date, in which case such
representations and warranties shall be true and correct in all respects as of
such date);
 
(ii)           the Company shall receive proceeds from the sale of Common Shares
(net of underwriting commissions and discounts) of an aggregate amount not less
than $150 million (which includes the Purchase Price), contemporaneously with
the Closing, from the proceeds of the Public Offering, from the Other Private
Placements and from the Investor as contemplated by this Agreement;

 
-5-

--------------------------------------------------------------------------------

 
 
(iii)           the Company and the Investor shall have obtained the approvals
and authorizations of, filings and registrations with, and notifications to,
and, to the extent required by applicable law or regulation, consents,
approvals, or exemptions from bank regulatory authorities, for the transactions
contemplated by the Transaction Documents; and
 
(iv)           the Investor shall have performed all obligations required to be
performed by it at or prior to the Closing under this Agreement.
 
ARTICLE II
 
Representations and Warranties
 
2.1           Disclosure.
 
(a)           On or prior to the date of this Agreement, the Company delivered
to the Investor a schedule (“Disclosure Schedule”) setting forth, among other
things, items the disclosure of which is necessary or appropriate either in
response to an express disclosure requirement contained in a provision hereof or
as an exception to one or more representations or warranties contained in
Section 2.2 or to one or more of its covenants contained in Article III;
provided, however, that notwithstanding anything in this Agreement to the
contrary, the mere inclusion of an item in such schedule shall not be deemed an
admission that such item represents a material exception or material fact,
event, or circumstance or that such item has had or would reasonably be expected
to have a Material Adverse Effect on the Company.
 
(b)           “Material Adverse Effect” means, with respect to the Investor,
only clause (2) that follows, or, with respect to the Company, both clauses (1)
and (2) that follow, any circumstance, event, change, development or effect
that, individually or in the aggregate (1) is or would reasonably be expected to
be material and adverse to the financial position, results of operations,
business, management or condition (financial or otherwise) of the Company and
its subsidiaries taken as a whole, or (2) would materially impair the ability of
either the Investor or the Company, respectively, to perform its respective
obligations under this Agreement or otherwise materially threaten or materially
impede the consummation of the transactions contemplated by this Agreement;
provided, however, that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting from the
following: (A) changes, after the date hereof, in generally accepted accounting
principles or regulatory accounting principles generally applicable to banks,
savings associations or their holding companies, (B) actions or omissions of the
Company expressly required by the terms of this Agreement or taken with the
prior written consent of each Investor, (C) changes, after the date hereof, in
the market price or trading volumes of the Common Stock or the Company’s other
securities (but not the underlying causes of such changes), (D) changes in
global or national political conditions, including the outbreak or escalation of
war or acts of terrorism, and (E) the public disclosure of this Agreement or the
transactions contemplated hereby; except, with respect to clauses (A), and (D),
to the extent that the effects of such changes have a disproportionate effect on
the Company and the Company Subsidiaries, taken as a whole, relative to other
banks, savings associations and their holding companies generally, and with
respect to clause (E), to the extent that such public disclosure results in
additional restrictions or sanctions against the Company or the Bank by a
regulatory authority.

 
-6-

--------------------------------------------------------------------------------

 
 
(c)           “Previously Disclosed” with regard to the Company means (1)
information set forth on its Disclosure Schedule corresponding to the provision
of this Agreement to which such information relates; provided that information
which is reasonably apparent on its face that it relates to another provision of
this Agreement, shall also be deemed to be Previously Disclosed with respect to
such other provision and (2) includes information publicly disclosed by the
Company in the Company Reports filed by it with or furnished to the U.S.
Securities and Exchange Commission (the “SEC”) or in the Registration Statement
on Form S-1 (Reg. No. 333-162377), including amendments thereto filed prior to
the date hereof, and publicly available prior to the date of this Agreement
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors,” any disclosure of risks included in any “forward-looking
statements” or any other disclaimer that are non-specific and predictive or
forward-looking in nature and any exhibits thereto and documents incorporated by
reference therein).
 
2.2           Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company represents and warrants as of the date of this
Agreement and as of the Closing (except to the extent made only as of a
specified date, in which case as of such date) to the Investor that:
 
(a)           Organization and Authority.  The Company is a corporation duly
organized and validly existing under the laws of the State of Oregon, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and failure to be so qualified would have a Material Adverse
Effect on the Company and has corporate power and authority to own its
properties and assets and to carry on its business as it is now being
conducted.  The Company is duly registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended, or any successor statute (the “BHC
Act”).  The Company has furnished or made available to the Investor, prior to
the date hereof, true, correct and complete copies of the Company’s Articles of
Incorporation, as amended on April 21, 1997 (the “Articles of Incorporation”)
and bylaws as amended through the date of this Agreement.

(b)           Company’s Subsidiaries.  The Company has Previously Disclosed a
true, complete and correct list of all of its subsidiaries as of the date of
this Agreement (individually, a “Company Subsidiary” and, collectively, the
“Company Subsidiaries”), all shares of the outstanding capital stock of each of
which are owned directly or indirectly by the Company.  No equity security of
any Company Subsidiary is or may be required to be issued by reason of any
option, warrant, scrip, preemptive right, right to subscribe to, gross-up right,
call or commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Company Subsidiary, and
there are no contracts, commitments, understandings or arrangements by which any
Company Subsidiary is bound to issue additional shares of its capital stock, or
any option, warrant or right to purchase or acquire any additional shares of its
capital stock.  All of such shares so owned by the Company are duly authorized
and validly issued, fully paid and nonassessable and are owned by it free and
clear of any lien, adverse right or claim, charge, option, pledge, covenant,
title defect, security interest or other encumbrances of any kind (“Liens”) with
respect thereto.  Each Company Subsidiary is an entity duly organized, validly
existing, duly qualified to do business and in good standing under the laws of
its jurisdiction of organization, and has corporate or other appropriate
organizational power and authority to own or lease its properties and assets and
to carry on its business as it is now being conducted, except as would not
reasonably be expected to have a Material Adverse Effect on the Company.  Except
in respect of the Company Subsidiaries, the Company does not own beneficially,
directly or indirectly, more than 5% of any class of equity securities or
similar interests of any corporation, bank, business trust, association or
similar organization, and is not, directly or indirectly, a partner in any
partnership or party to any joint venture.  The Company’s principal depository
institution subsidiary is duly organized and validly existing as an Oregon
state-chartered commercial bank and its deposit accounts are insured by the
Federal Deposit Insurance Corporation (the “FDIC”) to the fullest extent
permitted by the Federal Deposit Insurance Act and the rules and regulations of
the FDIC thereunder, and all premiums and assessments required to be paid in
connection therewith have been paid when due.  The Company has furnished or made
available to the Investor, prior to the date hereof, true, correct and complete
copies of the charter and bylaws of the Company’s principal depository
institution subsidiary as amended through the date of this Agreement.
 
-7-

--------------------------------------------------------------------------------


 
(c)           Capitalization.

(1)           As of the date hereof, the authorized capital stock of the Company
consists of 45,000,000 shares of Common Stock and 5,000,000 shares of preferred
stock, no par value (the “Company Preferred Stock”).  As of the date hereof,
there are 28,151,480 shares of Common Stock outstanding and no shares of Company
Preferred Stock outstanding.  From the date of this Agreement through the
Closing Date, except in connection with the Transaction Documents, the Other
Private Placements, the Public Offering and the transactions contemplated hereby
(including any repurchase of Trust Preferred Securities) and thereby, the
Company shall not have (i) issued or authorized the issuance of any shares of
Common Stock or Company Preferred Stock, or any securities convertible into or
exchangeable or exercisable for shares of Common Stock or Company Preferred
Stock (other than shares issued upon the exercise of Company Stock Options),
(ii) reserved for issuance any shares of Common Stock or Company Preferred Stock
or (iii) repurchased or redeemed, or authorized the repurchase or redemption of,
any shares of Common Stock or Company Preferred Stock.  As of the date hereof,
there are (i) outstanding stock options issued under the Company’s 1994
Incentive Stock Option Plan, as amended or supplemented as filed as exhibits
10.1 and 10.2 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2008 (the “Company 10-K”), Deferred Compensation Plans as filed as
exhibit 10.3 to the Company 10-K, 2002 Equity Incentive Plan, as filed as
exhibit 10.4 to the Company 10-K (together, the “Company Stock Option Plans”) to
purchase an aggregate of 1,004,914 shares of the Common Stock (each, a “Company
Stock Option”), (ii) an aggregate of 143,545 shares of restricted stock
(“Company Restricted Stock”) outstanding under the Company Stock Option Plans
and (iii) 1,338,921 shares of the Common Stock reserved for issuance under the
Company Stock Option Plans.  Other than in respect of awards outstanding under
or pursuant to the Company Stock Option Plans, no shares of Common Stock or
Company Preferred Stock are reserved for issuance.  All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof.  Each Company Stock
Option (i) was granted in compliance with all applicable laws and all of the
terms and conditions of the Company Stock Option Plans pursuant to which it was
issued, (ii) has an exercise price per share of Common Stock equal to or greater
than the fair market value of a share of Common Stock on the date of such grant
and (iii) has a grant date identical to the date on which the Board of Directors
or compensation committee of the Board of Directors actually awarded such
Company Stock Option.  Neither the Company nor any of its officers, directors,
or employees is a party to any right of first refusal, right of first offer,
proxy, voting agreement, voting trust, registration rights agreement, or
shareholders agreement with respect to the sale or voting of any securities of
the Company.  No bonds, debentures, notes or other indebtedness having the right
to vote on any matters on which the stockholders of the Company may vote
(“Voting Debt”) are issued and outstanding.  Except as set forth elsewhere in
this Section 2.2(c), the Company does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, repurchase rights,
commitments, or agreements of any character calling for the purchase or issuance
of, or securities or rights convertible into or exchangeable or exercisable for,
any shares of Common Stock or Company Preferred Stock or any other equity
securities of the Company or Voting Debt or any securities representing the
right to purchase or otherwise receive any shares of capital stock of the
Company (including any rights plan or agreement).  The Company has Previously
Disclosed all shares of Company capital stock that have been purchased, redeemed
or otherwise acquired, directly or indirectly, by the Company or any Company
Subsidiary since December 31, 2008 and all dividends or other distributions that
have been declared, set aside, made or paid to the stockholders of the Company
since that date.
 
-8-

--------------------------------------------------------------------------------


 
(2)           Section 2.2(c)(2) of the Company’s Disclosure Schedule sets forth
the following information with respect to each Company Stock Option and share of
Company Restricted Stock, which is true and correct as of the date of this
Agreement: (i) the name of each holder of Company Stock Options and Company
Restricted Stock and (ii) the number of shares of Common Stock subject to such
Company Stock Option and the number of shares of Company Restricted Stock, and,
as applicable, the grant date, exercise price, number of shares vested or not
otherwise subject to restrictions, vesting schedule and the Company Stock Option
Plan under which such Company Stock Options or shares of Company Restricted
Stock were granted.
 
-9-

--------------------------------------------------------------------------------


 
(d)           Authorization.
 
(1)           The Company has the corporate power and authority to enter into or
issue this Agreement and the other Transaction Documents and, subject to
obtaining the Stockholder Approvals (defined below) to carry out its obligations
hereunder and thereunder.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of Common Stock in accordance with the terms of this Agreement and the
increase in the authorized shares of the Company, have been duly authorized by
the affirmative vote of at least a majority of the directors on the Board of
Directors.  This Agreement and the other Transaction Documents have been duly
and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery of this Agreement by the Investor, are
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by the failure to obtain the Stockholder Approvals, by bankruptcy,
insolvency, moratorium, reorganizations, fraudulent transfer or similar laws
relating to or affecting creditors generally or by general equitable principles
(whether applied in equity or at law).  No other corporate proceedings are
necessary for the execution and delivery by the Company of this Agreement and
the other Transaction Documents, the performance by the Company of its
obligations hereunder and thereunder or the consummation by the Company of the
transactions contemplated hereby and thereby, subject to receipt of the
Stockholder Approvals.  The only vote of the stockholders of the Company
required to approve (i) the amendment of the Articles of Incorporation to
increase the number of authorized shares of Common Stock to at least such number
as shall be sufficient to permit the issuance of Common Stock contemplated in
this Agreement, the issuance of Common Stock in connection with the Other
Private Placements and the issuance of Common Stock in connection with the
Public Offering is that more votes are cast for such proposal than against the
proposal and (ii) the issuance of such authorized shares of Common Stock for
purposes of rule 5635 of NASDAQ’s listing rules is a majority of the votes cast
on such proposal (such stockholder approval to amend the Articles of
Incorporation and to issue the Common Stock, the “Stockholder Approvals”).  The
Board of Directors has resolved that the transactions contemplated hereby, by
the Other Private Placements and by the Public Offering are in the best
interests of stockholders of the Company and has determined unanimously to
recommend to the stockholders the approval of the actions with respect to the
Stockholder Approvals.
 
(2)           Neither the execution, delivery and performance by the Company of
this Agreement, the Common Stock and the Other Transaction Documents, nor the
consummation of the transactions contemplated hereby and thereby, nor the
consummation of the transactions contemplated by any of the Other Private
Placements or the Public Offering, nor compliance by the Company with any of the
provisions of any of the foregoing, will (i) violate, conflict with, or result
in a breach of any provision of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any Lien, upon any of the properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions of (A) subject to
the receipt of the Stockholder Approvals, its Articles of Incorporation or
bylaws (or similar governing documents) or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(ii) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any ordinance, permit, concession, grant, franchise,
law, statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Company or any Company Subsidiary or any
of their respective properties, except in the case of clauses (i)(B) and (ii)
for such violations, conflicts and breaches that are not material.

 
-10-

--------------------------------------------------------------------------------

 
 
(3)           Other than the securities or blue sky laws of the various states
and filings, notices, approvals or clearances required under federal or state
banking laws, no notice to, registration, declaration or filing with, exemption
or review by, or authorization, order, consent or approval of, any Governmental
Entity, or expiration or termination of any statutory waiting period, is
necessary for the consummation by the Company of the transactions contemplated
by this Agreement or the other Transaction Documents.
 
(e)           Knowledge as to Conditions. As of the date of this Agreement, the
Company knows of no reason why any regulatory approvals and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices required or otherwise a condition to the consummation of the
transactions contemplated by the Transaction Documents or the Public Offering
will not be obtained.
 
(f)           Financial Statements.  The consolidated balance sheets of the
Company as of December 31, 2008 and 2007 and related consolidated statements of
income, stockholders’ equity and cash flows for the three years ended
December 31, 2008, together with the notes thereto, certified by Symonds,
Evans & Company, P.C. and included in the Company 10-K, as filed with the SEC,
and the unaudited consolidated balance sheets of the Company as of September 30,
2009, June 30, 2009 and March 31, 2009 and related consolidated statements of
income, stockholders’ equity and cash flows for the periods then ended, included
in the Company’s Quarterly Reports on Form 10-Q for the periods ended September
30, 2009, June 30, 2009 and March 31, 2009 (collectively, the “Company Financial
Statements”), (1) have been prepared from, and are in accordance with, the books
and records of the Company and the Company Subsidiaries, (2) complied, as of
their respective date of filing with the SEC, in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, (3) have been prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
and (4) present fairly in all material respects the consolidated financial
position of the Company and the Company Subsidiaries at the dates set forth
therein and the consolidated results of operations, changes in stockholders’
equity and cash flows of the Company and the Company Subsidiaries for the
periods stated therein (subject to the absence of notes and year-end audit
adjustments in the case of interim unaudited statements).
 
-11-

--------------------------------------------------------------------------------


 
(g)           Reports.

(1)           Since December 31, 2006, the Company and each Company Subsidiary
have filed all reports, registrations, documents, filings, statements and
submissions together with any required amendments thereto, that it was required
to file with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and have paid all fees and assessments due and payable in connection
therewith.  As of their respective filing dates, the Company Reports complied in
all material respects with all statutes and applicable rules and regulations of
the applicable Governmental Entities, as the case may be.  As of the date of
this Agreement, there are no outstanding comments from the SEC or any other
Governmental Entity with respect to any Company Report.  The Company Reports,
including the documents incorporated by reference in each of them, each
contained all of the information required to be included in it and, when it was
filed and as of the date of each such Company Report filed with or furnished to
the SEC, such Company Report did not, as of its date or if amended prior to the
date of this Agreement, as of the date of such amendment, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made in it not misleading and complied as to form in all
material respects with the applicable requirements of the Securities Act of
1933, as amended, or any successor statute (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended, or any successor statute (the
“Exchange Act”).  No executive officer of the Company has failed in any respect
to make the certifications required of him or her under Section 302 or 906 of
the Sarbanes-Oxley Act of 2002.  There are no facts or circumstances that would
prevent its chief executive officer and chief financial officer from giving the
certifications and attestations required pursuant to Rules 13a-14 and 15d-14
under the Exchange Act, without qualification, when next due.
 
(2)           The records, systems, controls, data and information of the
Company and the Company Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or the Company Subsidiaries or accountants
(including all means of access thereto and therefrom).  The Company (A) has
implemented and maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) to ensure that material information relating to
the Company, including its consolidated subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (B) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the Board of Directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that are reasonably likely to adversely affect the Company’s ability to
record, process, summarize, and report financial information, and (y) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial
reporting.  The Company has no knowledge of any reason that its outside auditors
and its chief executive officer and chief financial officer will not be able to
give the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002,
without qualification, when next due.  Since December 31, 2006, (i) neither the
Company nor any Company Subsidiary nor, to the knowledge of the Company, any
director, officer, employee, auditor, accountant or representative of the
Company or any Company Subsidiary has received or otherwise had or obtained
knowledge of any material complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of the Company or any Company Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that the Company or any Company Subsidiary has
engaged in questionable accounting or auditing practices, and (ii) no attorney
representing the Company or any Company Subsidiary, whether or not employed by
the Company or any Company Subsidiary, has reported evidence of a violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Board of Directors or
any committee thereof or to any director or officer of the Company.

 
-12-

--------------------------------------------------------------------------------

 
 
(h)           Properties and Leases.  Except for any Permitted Liens, the
Company and each Company Subsidiary have good title free and clear of any Liens
to all the real and personal property reflected in the Company’s consolidated
balance sheet as of December 31, 2008 included in the Company 10-K for the
period then ended, and all real and personal property acquired since such date,
except such real and personal property as has been disposed of in the ordinary
course of business.  For purposes of this Agreement, “Permitted Liens” means (i)
Liens for taxes and other governmental charges and assessments arising in the
ordinary course which are not yet due and payable, (ii) Liens of landlords and
Liens of carriers, warehousemen, mechanics and materialmen and other like Liens
arising in the ordinary course of business for sums not yet due and payable, and
(iii) other Liens or imperfections on property which are not material in amount
or do not materially detract from the value of or materially impair the existing
use of the property affected by such Lien or imperfection.  Except as would not
be expected to have a Material Adverse Effect, all leases of real property and
all other leases pursuant to which the Company or such Company Subsidiary, as
lessee, leases real or personal property are valid and effective in accordance
with their respective terms and there is not, under any such lease, any existing
default by the Company or such Company Subsidiary or any event which, with
notice or lapse of time or both, would constitute such a default.
 
(i)           Taxes.

(1)           Each of the Company and the Company Subsidiaries has filed all
federal, state, county, local and foreign material Tax Returns required to be
filed by it and paid all Taxes owed by it and no Taxes owed by it or assessments
received by it are delinquent.  The federal income Tax Returns of the Company
and the Company Subsidiaries for the fiscal year ended December 31, 2006, and
for all fiscal years prior thereto, are for the purposes of routine audit by the
Internal Revenue Service (the “IRS”) closed because of the statute of
limitations, and no claims for additional Taxes for such fiscal years are
pending.  Neither the Company nor any Company Subsidiary has waived any statute
of limitations with respect to Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency, in each case that is still in effect,
or has pending a request for any such extension or waiver.  Neither the Company
nor any Company Subsidiary is a party to any pending action or proceeding, nor
to the Company’s knowledge, is any such action or proceeding threatened by any
Governmental Entity, for the assessment or collection of Taxes, interest,
penalties, assessments or deficiencies and no material deficiencies have been
proposed by any federal, state, local or foreign taxing authority in connection
with an audit or examination of the Tax Returns, business or properties of the
Company or any Company Subsidiary which has not been settled, resolved and fully
satisfied, or for which reserves adequate in accordance with GAAP have not been
provided.  Each of the Company and the Company Subsidiaries has withheld and
paid all Taxes that it is required to withhold from amounts owing to employees,
creditors or other third parties.  Neither the Company nor any Company
Subsidiary is a party to, is bound by or has any obligation under, any material
Tax sharing or material Tax indemnity agreement or similar contract or
arrangement other than any contract or agreement between or among the Company
and any Company Subsidiary.  Neither the Company nor any Company Subsidiary has
participated in any “reportable transaction” within the meaning of Treasury
Regulations Section 1.6011-4, or any other transaction requiring disclosure
under analogous provisions of state, local or foreign law.  Neither the Company
nor any Company Subsidiary has liability for the Taxes of any person other than
the Company or any Company Subsidiary under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign law).  The
Company has not been a “distributing corporation” or a “controlled corporation”
in any distribution in which the parties to such distribution treated the
distribution as one to which Section 355 of the Code is applicable.  The Company
has not been a United States real property holding corporation within the
meaning of Section 897 of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.  For the purpose of this Agreement, the
term “Tax” (including, with correlative meaning, the term “Taxes”) shall mean
any and all domestic or foreign, federal, state, local or other taxes of any
kind (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any Governmental
Entity, including taxes on or with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added or
similar taxes, and the term “Tax Return” means any return, report, information
return or other document (including any related or supporting information, and
attachments and exhibits) required to be filed with respect to Taxes, including,
without limitation, all information returns relating to Taxes of third parties,
any claims for refunds of Taxes and any amendment or supplements to any of the
foregoing.

 
-13-

--------------------------------------------------------------------------------

 
(2)           To the knowledge of the Company, the deferred tax asset on the
Company’s balance sheet as of September 30, 2009 (as referenced in Note 8
thereto) does not require a material valuation reserve at September 30, 2009.
 
(3)           Under the current tax planning strategy as disclosed to the
Investor, the Company expects that it will receive the income tax refund from
the calendar year 2007 included as a refundable income taxes receivable
discussed in the notes to the Company’s financial statements for the period
ended September 30, 2009.
 
(j)           Absence of Certain Changes.  Since December 31, 2008, the Company
has not, and no Company Subsidiary has, made or declared any distribution or
dividend in cash or in kind to its stockholders or issued or repurchased any
shares of its capital stock or other equity interests.  Since December 31, 2008,
the business and operations of the Company and the Company Subsidiaries have
been conducted in the ordinary course of business consistent with past practice,
and there has not been:
 
(1)           Except as Previously Disclosed, any circumstance, occurrence, or
development which, individually or in the aggregate with other circumstances,
occurrences, or developments, has had or is reasonably likely to have a Material
Adverse Effect on the Company;
 
(2)           any material damage, destruction, or other casualty loss with
respect to any material asset or property owned, leased, or otherwise used by
the Company or any Company Subsidiary, whether or not covered by insurance; or

 
-14-

--------------------------------------------------------------------------------

 

(3)           any change in any method of accounting or accounting policies by
the Company.
 
(k)           Commitments and Contracts.  The Company has Previously Disclosed
or provided to the Investor or his representatives, prior to the date hereof,
true, correct, and complete copies of each of the following to which the Company
or any Company Subsidiary is a party or subject (whether written or oral,
express or implied) (each, a “Company Significant Agreement”):
 
(1)           any labor contract or agreement with any labor union;
 
(2)           any contract or agreement which grants any person a right of first
refusal, right of first offer or similar right with respect to any material
properties, assets or businesses of the Company or the Company Subsidiaries;
 
(3)           any contract containing covenants that limit the ability of the
Company or any Company Subsidiary to compete in any line of business or with any
person or which involve any restriction of the geographical area in which, or
method by which or with whom, the Company or any Company Subsidiary may carry on
its business (other than as may be required by law or applicable regulatory
authorities); and any contract that could require the disposition of any
material assets or line of business of the Company or any Company Subsidiary;
 
(4)           any joint venture, partnership, strategic alliance, or other
similar contract (including any franchising agreement, but in any event,
excluding introducing broker agreements); and any contract relating to the
acquisition or disposition of any material business or material assets (whether
by merger, sale of stock or assets, or otherwise), which acquisition or
disposition is not yet complete or where such contract contains continuing
material obligations or contains continuing indemnity obligations of the Company
or any of the Company Subsidiaries;
 
(5)           any real property lease and any other lease with annual rental
payments aggregating $1,000,000 or more;
 
(6)           other than with respect to loans, any contract providing for, or
reasonably likely to result in, the receipt or expenditure of more than
$1,000,000 on an annual basis, including the payment or receipt of royalties or
other amounts calculated based upon revenues or income;
 
(7)           any contract or arrangement under which the Company or any of the
Company Subsidiaries is licensed or otherwise permitted by a third party to use
any Intellectual Property that is material to its business (except for any
“shrinkwrap” or “click through” license agreements or other agreements for
software that is generally available to the public and has not been customized
for the Company or the Company Subsidiaries) or under which a third party is
licensed or otherwise permitted to use any Intellectual Property owned by the
Company or any of the Company Subsidiaries;

 
-15-

--------------------------------------------------------------------------------

 

(8)           any contract that by its terms limits the payment of dividends or
other distributions by the Company or any Company Subsidiary;
 
(9)           any standstill or similar agreement pursuant to which the Company
or any Company Subsidiary has agreed not to acquire assets or securities of
another person;
 
(10)           any contract that would prevent, delay or impede the Company’s
ability to consummate the transactions contemplated by this Agreement and the
Other Transaction Documents;
 
(11)           any contract providing for indemnification by the Company or any
Company Subsidiary of any person, except for immaterial contracts entered into
in the ordinary course of business consistent with past practice;
 
(12)           other than contracts relating to the ordinary course management
of credit extensions, any contract that contains a put, call, or similar right
pursuant to which the Company or any Company Subsidiary could be required to
purchase or sell, as applicable, any equity interests or assets that have a fair
market value or purchase price of more than $250,000; and
 
(13)           any other contract or agreement which is a “material contract”
within the meaning of Item 601(b)(10) of Regulation S-K.
 
Each of the Company Significant Agreements is valid and binding on the Company
and the Company Subsidiaries, as applicable, and in full force and effect.  The
Company and each of the Company Subsidiaries, as applicable, are in compliance
in all material respects with and have performed in all material respects all
obligations required to be performed by them to date under each Company
Significant Agreement.  Neither the Company nor any of the Company Subsidiaries
knows of, or has received notice of, any violation or default (or any condition
which with the passage of time or the giving of notice would cause such a
violation of or a default) by any party under any Company Significant
Agreement.  Consummation of the transactions contemplated by this Agreement will
not place the Company or any of the Company Subsidiaries in breach or default of
any Company Significant Agreement, or trigger any modification, termination or
acceleration thereunder.  Other than those contemplated hereby, there are no
transactions or series of related transactions, agreements, arrangements or
understandings, nor are there any currently proposed transactions, or series of
related transactions between the Company or any Company Subsidiaries, on the one
hand, and the Company, any current or former director or executive officer of
the Company or any Company Subsidiaries or any person who Beneficially Owns 5%
or more of the Common Shares (or any of such person’s immediate family members
or Affiliates) (other than Company Subsidiaries), on the other hand.
 
(l)           Offering of Securities.  Neither the Company nor any person acting
on its behalf has taken any action (including, any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Common Stock to be issued pursuant to
this Agreement or any other Transaction Document under the Securities Act and
the rules and regulations of the SEC promulgated thereunder) which would subject
the offering, issuance, or sale of any of such Common Stock to be issued to the
registration requirements of the Securities Act.

 
-16-

--------------------------------------------------------------------------------

 

(m)           Litigation and Other Proceedings; No Undisclosed Liabilities.
 
(1)           There is no pending or, to the knowledge of the Company,
threatened, claim, action, suit, arbitration, mediation, demand, hearing,
investigation or proceeding against the Company or any Company Subsidiary that
(A) involves a claim that is or that could be, if adversely determined, for
damages in excess of $100,000, or (B) individually or in the aggregate, has
prevented or materially impaired, or would reasonably be expected to prevent or
materially impair, the ability of the Company to consummate the transactions
contemplated hereby. Neither the Company nor any Company Subsidiary is subject
to any order, judgment or decree.
 
(2)           Neither the Company nor any of the Company Subsidiaries has any
liabilities or obligations of any nature (absolute, accrued, contingent, or
otherwise) which are not appropriately reflected or reserved against in the
financial statements described in Section 2.2(f) to the extent required to be so
reflected or reserved against in accordance with GAAP, except for liabilities
that have arisen since September 30, 2009 in the ordinary course of business
consistent with past practice.
 
(n)           Compliance with Laws and Other Matters; Insurance.  Except as
Previously Disclosed, the Company and each Company Subsidiary:
 
(1)           in the conduct of its business is in compliance in all material
respects with all, and the condition and use of its properties does not violate
or infringe in any material respect any, applicable domestic (federal, state or
local) or foreign laws, statutes, ordinances, licenses, rules, regulations,
judgments, demands, writs, injunctions, orders or decrees applicable thereto or
to employees conducting its business, including the Troubled Asset Relief
Program, the Sarbanes-Oxley Act of 2002, the Equal Credit Opportunity Act, the
Fair Housing Act, the Community Reinvestment Act, the Home Mortgage Disclosure
Act, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, all
other applicable fair lending laws or other laws relating to discrimination and
the Bank Secrecy Act;
 
(2)           has all material permits, licenses, franchises, authorizations,
orders, and approvals of, and has made all filings, applications, and
registrations with, Governmental Entities that are required in order to permit
it to own or lease its properties and assets and to carry on its business as
presently conducted and that are material to the business of the Company or such
Company Subsidiary; and all such permits, licenses, certificates of authority,
orders and approvals are in full force and effect, and all such filings,
applications and registrations are current, and, to the knowledge of the
Company, no suspension or cancellation of any of them is threatened;
 
(3)           currently is complying in all material respects with and, to the
knowledge of the Company, is not under investigation with respect to, nor has
been, threatened by any Governmental Entity to be charged with or given notice
of any material violation of, all applicable federal, state, local and foreign
laws, regulations, rules, judgments, injunctions or decrees;

 
-17-

--------------------------------------------------------------------------------

 

(4)           has, except for statutory or regulatory restrictions of general
application, not been placed under any restriction by a Governmental Entity on
its business or properties, and except for routine examinations by applicable
Governmental Entities, as of the date of this Agreement, received no
notification or communication from any Governmental Entity that an investigation
by any Governmental Entity with respect to the Company or any of the Company
Subsidiaries is pending or threatened;
 
(5)           has not, since January 1, 2006 nor has any other person on behalf
of the Company or any Company Subsidiary that qualifies as a “financial
institution” under the U.S. Anti-Money Laundering laws, knowingly acted, by
itself or in conjunction with another, in any act in connection with the
concealment of any currency, securities or other proprietary interest that is
the result of a felony as defined in the U.S. Anti-Money Laundering laws
(“Unlawful Gains”), nor knowingly accepted, transported, stored, dealt in or
brokered any sale, purchase or any transaction of other nature for Unlawful
Gains;
 
(6)           to the extent it qualifies as a “financial institution” under the
U.S. Anti-Money Laundering laws, has implemented such anti-money laundering
mechanisms and kept and filed all reports and other necessary documents as
required by, and otherwise complied with, the U.S. Anti-Money Laundering laws
and the rules and regulations thereunder; and
 
(7)           is presently insured, and during each of the past two calendar
years (or during such lesser period of time as the Company has owned such
Company Subsidiary) has been insured, for reasonable amounts with, to the
knowledge of the Company, financially sound and reputable insurance companies
against such risks as companies engaged in a similar business would, in
accordance with industry practice, customarily be insured.
 
(o)           Labor.  Employees of the Company and the Company Subsidiaries are
not and have never been represented by any labor union nor are any collective
bargaining agreements otherwise in effect with respect to such employees.  No
labor organization or group of employees of the Company or any Company
Subsidiary has made a pending demand for recognition or certification, and there
are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to the Company’s knowledge,
threatened to be brought or filed with the National Labor Relations Board or any
other labor relations tribunal or authority.  There are no organizing
activities, strikes, work stoppages, slowdowns, lockouts, arbitrations or
grievances, or other labor disputes pending or, to the knowledge of the Company,
threatened against or involving the Company or any Company Subsidiary.  Each of
the Company and the Company Subsidiaries are in compliance in all material
respects with all applicable laws respecting employment and employment
practices, terms and conditions of employment, and wages and hours.
 
(p)           Company Benefit Plans.

 
-18-

--------------------------------------------------------------------------------

 

(1)           “Benefit Plan” means all employment agreements, employee benefit
and compensation plans, programs, agreements, contracts, policies, practices, or
other arrangements providing compensation or benefits to any current or former
employee, officer, director or consultant of the Company or any Company
Subsidiary or any beneficiary or dependent thereof that is sponsored or
maintained by the Company or any Company Subsidiary or to which the Company or
any Company Subsidiary contributes or is obligated to contribute or is party,
whether or not written, including without limitation any “employee welfare
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), any “employee pension benefit
plan” within the meaning of Section 3(2) of ERISA (whether or not such plan is
subject to ERISA) and any bonus, incentive, deferred compensation, vacation,
stock purchase, stock appreciation right, stock option or equity award,
equity-based severance, employment, change of control, consulting or fringe
benefit plan, program, agreement or policy.  Each Benefit Plan is listed on
Section 2.2(p)(1) of the Company’s Disclosure Schedule.  True and complete
copies of all Benefit Plans listed on Section 2.2(p)(1) of the Company’s
Disclosure Schedule have been made available to the Investor prior to the date
hereof or have been filed with a Company Report.
 
(2)           With respect to each Benefit Plan, (A) the Company and the Company
Subsidiaries have complied, and are now in compliance with the applicable
provisions of ERISA, and the Internal Revenue Code of 1986, as amended (the
“Code”) and all other laws and regulations applicable to such Benefit Plan and
(B) each Benefit Plan has been administered in accordance with its terms.  None
of the Company or the Company Subsidiaries nor any of their respective ERISA
Affiliates has incurred any withdrawal liability as a result of a complete or
partial withdrawal from a multiemployer plan, as those terms are defined in Part
I of Subtitle E of Title IV of ERISA, that has not been satisfied in
full.  “ERISA Affiliate” means any entity, trade or business, whether or not
incorporated, which together with the Company and the Company Subsidiaries,
would be deemed a “single employer” within the meaning of Section 4001 of ERISA
or Sections 414(b), (c), (m) or (o) of the Code.
 
(3)           Each Benefit Plan which is subject to ERISA (an “ERISA Plan”) that
is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA (“Pension Plan”) and that is intended to be qualified under Section 401(a)
of the Code is so qualified, has received a favorable determination letter from
the IRS and nothing has occurred, whether by action or failure to act, that
could likely result in revocation of any such favorable determination or opinion
letter or the loss of the qualification of such Benefit Plan under
Section 401(a) of the Code.  Neither the Company nor any Company Subsidiary has
engaged in a transaction with respect to any ERISA Plan that, assuming the
taxable period of such transaction expired as of the date hereof, could subject
the Company or any Company Subsidiary to a tax or penalty imposed by either
Section 4975 of the Code or Section 502(i) of ERISA.  Neither the Company nor
any Company Subsidiary has incurred or reasonably expects to incur a material
tax or penalty imposed by Section 4980F of the Code or Section 502 of ERISA.

 
-19-

--------------------------------------------------------------------------------

 

(4)           Neither the Company, any Company Subsidiary nor any ERISA
Affiliate (x) sponsors, maintains or contributes to or has within the past six
years sponsored, maintained or contributed to a Pension Plan that is subject to
Subtitles C or D of Title IV of ERISA or (y) sponsors, maintains or has any
liability with respect to or an obligation to contribute to or has within the
past six years sponsored, maintained, had any liability with respect to, or had
an obligation to contribute to a “multiemployer plan” within the meaning of
Section 3(37) of ERISA.
 
(5)           None of the execution and delivery of this Agreement, the issuance
of Common Stock, nor the stockholder approval or consummation of the
transactions contemplated hereby, nor the transactions contemplated as part of
the Other Private Placements or the Public Offering, will, whether alone or in
connection with another event, (i) constitute a “change in control” or “change
of control” within the meaning of any Benefit Plan or result in any material
payment or benefit (including without limitation severance, unemployment
compensation, “excess parachute payment” (within the meaning of Section 280G of
the Code), forgiveness of indebtedness or otherwise) becoming due to any current
or former employee, officer, director or consultant of the Company or any
Company Subsidiary from the Company or any Company Subsidiary under any Benefit
Plan or any other agreement with any employee, including, for the avoidance of
doubt, any employment or change in control agreements, (ii) result in payments
under any of the Benefit Plans which would not be deductible under
Section 162(m) or Section 280G of the Code, (iii) materially increase any
compensation or benefits otherwise payable under any Benefit Plan, (iv) result
in any acceleration of the time of payment or vesting of any such benefits,
including, for the avoidance of doubt, the Company Stock Option Plans, (v)
require the funding or increase in the funding of any such benefits, or (vi)
result in any limitation on the right of the Company or any Company Subsidiary
to amend, merge, terminate or receive a reversion of assets from any Benefit
Plan or related trust.
 
(6)           As of the date hereof, there is no pending or, to the knowledge of
the Company, threatened, litigation relating to the Benefit Plans.  Neither the
Company nor any Company Subsidiary has any obligations for retiree health and
life benefits under any ERISA Plan or collective bargaining agreement, except
for health continuation coverage as required by Section 4980B of the Code or
Part 6 of Title I of ERISA and at no expense to the Company and the Company
Subsidiaries.
 
(7)           There are no pending or, to the knowledge of the Company,
threatened claims, lawsuits or arbitrations which have been asserted or
instituted against (i) the Benefit Plans, (ii) any fiduciaries thereof with
respect to their duties to the Benefit Plans, or (iii) the assets of any of the
trusts under any of the Benefit Plans.
 
(q)           Status of Securities.  Upon receipt of the Stockholder Approvals,
the shares of Common Stock to be issued pursuant to this Agreement and the other
Transaction Documents have been duly authorized by all necessary corporate
action of the Company.  When issued and sold against receipt of the
consideration therefor as provided in this Agreement and the other Transaction
Documents, such shares of Common Stock will be validly issued, fully paid and
nonassessable, and such issuance will not subject the holders thereof to
personal liability and will not be subject to preemptive rights of any other
stockholder of the Company.

 
-20-

--------------------------------------------------------------------------------

 

(r)           Investment Company.  Neither the Company nor any of the Company
Subsidiaries is an “investment company” as defined under the Investment Company
Act of 1940, as amended, and neither the Company nor any of the Company
Subsidiaries sponsors any person that is such an investment company.
 
(s)           Risk Management; Derivatives.
 
(1)           The Company and the Company Subsidiaries have in place risk
management policies and procedures sufficient in scope and operation to protect
against risks of the type and in amounts expected to be incurred by persons of
similar size and in similar lines of business as the Company and the Company
Subsidiaries.
 
(2)           All derivative instruments, including swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Company Subsidiaries or their customers, were
entered into (i) only for purposes of mitigating identified risk and in the
ordinary course of business, (ii) in accordance with prudent practices and in
material compliance with all applicable laws, rules, regulations and regulatory
policies, and (iii) with counterparties believed by the Company to be
financially responsible at the time; and each of them constitutes the valid and
legally binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms.  Neither the Company nor the Company
Subsidiaries, nor, to the knowledge of the Company, any other party thereto, is
in breach of any of its obligations under any such agreement or arrangement.
 
(t)           Foreign Corrupt Practices and International Trade
Sanctions.  Neither the Company nor any Company Subsidiary, nor any of their
respective directors, officers, agents, employees or any other persons acting on
their behalf (i) has violated the Foreign Corrupt Practices Act, 15 U.S.C. §
78dd-1 et seq., as amended, or any other similar applicable foreign, federal, or
state legal requirement, (ii) has made or provided, or caused to be made or
provided, directly or indirectly, any payment or thing of value to a foreign
official, foreign political party, candidate for office or any other person
knowing that the person will pay or offer to pay the foreign official, party or
candidate, for the purpose of influencing a decision, inducing an official to
violate their lawful duty, securing any improper advantage, or inducing a
foreign official to use their influence to affect a governmental decision,
(iii) has paid, accepted or received any unlawful contributions, payments,
expenditures or gifts, (iv) has violated or operated in noncompliance with any
export restrictions, money laundering law, anti-terrorism law or regulation,
anti-boycott regulations or embargo regulations, or (v) is currently subject to
any United States sanctions administered by the Office of Foreign Assets Control
of the United States Treasury Department.
 
(u)           Environmental Liability.  There is no legal, administrative, or
other proceeding, claim or action of any nature seeking to impose, or that could
result in the imposition of, on the Company or any Company Subsidiary, any
liability relating to the release of hazardous substances as defined under any
local, state or federal environmental statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, pending or, to the knowledge of the Company, threatened
against the Company or any Company Subsidiary; to the Company’s knowledge, there
is no reasonable basis for any such proceeding, claim or action; and to the
Company’s knowledge, neither the Company nor any Company Subsidiary is subject
to any agreement, order, judgment or decree by or with any Governmental Entity
or third party imposing any such environmental liability.

 
-21-

--------------------------------------------------------------------------------

 

(v)           Anti-Takeover Provisions.  The Company and the Board of Directors
has taken all actions necessary to ensure that the transactions contemplated by
the Transaction Documents or any of the transactions contemplated hereby or
thereby, taken as a whole, are not subject to the provisions of Section 60.835
of the Oregon Business Corporation Act (the “OBCA”) (including, but not limited
to, the approval of such transactions by the Board of Directors and/or
stockholders as contemplated by Section 60.835 of the OBCA and Article X of the
Articles of Incorporation) and Article X of the Articles of Incorporation and
any other similar provisions of an anti-takeover nature contained in its
organizational documents and the provisions of any federal or state
“anti-takeover”, “fair price”, “moratorium”, “control share”, “supermajority”,
“affiliate transaction”, or “business combination” law, including any provisions
of the Oregon Business Corporation Act (each, a “Takeover Law”).  In the case
that such transactions are subject to such provisions or laws, the Board of
Directors shall take all necessary action to ensure that such transactions shall
be deemed to be exceptions to such provisions or laws, including, but not
limited to, the approval of such transactions as contemplated under Section
60.835(1) of the OBCA.  The acquisition of the Common Stock pursuant to the
Transaction Documents and the consummation of the transaction contemplated by
the Transaction Documents is not a “control share acquisition” or otherwise
subject to the provisions of Section 60.801 to Section 60.816 of the Oregon
Business Corporation Act.
 
(w)           Intellectual Property.  (i) The Company and the Company
Subsidiaries own (free and clear of any claims, liens, encumbrances, exclusive
licenses or non-exclusive licenses not granted in the ordinary course of
business) or have a valid license to use all Intellectual Property used in or
necessary to carry on their business as currently conducted, and (ii) such
Intellectual Property referenced in clause (i) above is valid, subsisting and
enforceable, and is not subject to any outstanding order, judgment, decree or
agreement adversely affecting the Company’s or the Company Subsidiaries’ use of,
or rights to, such Intellectual Property.  The Company and the Company
Subsidiaries have sufficient rights to use all Intellectual Property used in
their business as presently conducted, all of which rights shall survive
unchanged the consummation of the transactions contemplated by this Agreement.
Neither the Company nor any Company Subsidiary has received any notice of
infringement or misappropriation of, or  any conflict with, the rights of others
with respect to any Intellectual Property, and no reasonable basis exists for
any such claim. To the Company’s knowledge, no third party has infringed,
misappropriated or otherwise violated the Intellectual Property rights of the
Company or the Company Subsidiaries. There is no litigation, opposition,
cancellation, proceeding, objection or claim pending, asserted, or, to the
Company’s knowledge, threatened against the Company or any Company Subsidiary
concerning the ownership, validity, registerability, enforceability,
infringement or use of, or licensed right to use, and Intellectual Property. To
the knowledge of the Company, none of  the Company or any of the Company
Subsidiaries is using or enforcing any  Intellectual Property owned by or
licensed to the Company or any of the Company Subsidiaries in a manner that
would be expected to result in the abandonment, cancellation or unenforceability
of such Intellectual Property.  The Company and each of the Company Subsidiaries
has taken all reasonable measures to protect the Intellectual Property owned by
or licensed to the Company or any of the Company Subsidiaries.

 
-22-

--------------------------------------------------------------------------------

 

“Intellectual Property” shall mean trademarks, service marks, brand names,
domain names, certification marks, trade dress and other indications of origin,
the goodwill associated with the foregoing and registrations in any jurisdiction
of, and applications in any jurisdiction to register, the foregoing, including
any extension, modification or renewal of any such registration or application;
inventions, discoveries and ideas, whether patentable or not, in any
jurisdiction; patents, applications for patents (including divisions,
continuations, continuations in part and renewal applications), and any
renewals, extensions or reissues thereof, in any jurisdiction; nonpublic
information, trade secrets and confidential information and rights in any
jurisdiction to limit the use or disclosure thereof by any person; writings and
other works, whether copyrightable or not, in any jurisdiction; and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.
 
(x)           Brokers and Finders.  Except for Keefe, Bruyette & Woods, Inc.,
neither the Company nor any Company Subsidiary nor any of their respective
officers, directors or employees has employed any broker or finder or incurred
any liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company or any Company Subsidiary, in connection with the Transaction Documents
or the transactions contemplated hereby and thereby.
 
(y)           Agreements with Regulatory Agencies.  Except as Previously
Disclosed, neither the Company nor any Company Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2007, has adopted any
board resolutions at the request of, any Governmental Entity that currently
restricts the conduct of its business or that relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management, or its operations or business (each item in this sentence, a
“Regulatory Agreement”).  The Company and each Company Subsidiary are in
compliance with each Regulatory Agreement to which it is party or subject, and
neither the Company nor any Company Subsidiary has received any notice from any
Governmental Entity indicating that either the Company or any Company Subsidiary
is not in compliance with any such Regulatory Agreement.
 
(z)           Loan Portfolio.  The Company’s non-performing assets as of
September 30, 2009 are $197,282,103.
 
(aa)           Listing of Common Stock.  The shares of Common Stock to be issued
at the Closing under this Agreement, the other Transaction Documents and the
Public Offering have been authorized, to the extent such Common Stock has been
authorized under the Articles of Incorporation, for listing on NASDAQ, subject
to official notice of issuance.
 
(bb)           Directors’ and Officers’ Insurance. The Company (i) maintains
directors’ and officers’ liability insurance and fiduciary liability insurance
with financially sound and reputable insurance companies with benefits and
levels of coverage that have been Previously Disclosed, (ii) has timely paid all
premiums on such policies and (iii) there has been no lapse in coverage during
the term of such policies.

 
-23-

--------------------------------------------------------------------------------

 

(cc)            Board of Directors.  The Company does not have, and the Board of
Directors have not adopted, any policies, directives or resolutions, or any
amendments to the Company’s by-laws or certificate of incorporation, with
respect to qualification or other requirements for serving as a director on the
Board of Directors of the Company or any Subsidiary.
 
(dd)           Other Private Placements.  Concurrently with the execution and
delivery of this Agreement, the Company has agreed to sell Common Shares in the
Other Private Placements on the same economic and financial terms and conditions
set forth in this Agreement, with the closing of such Other Private Placements
to occur simultaneously with the Closing and the Public Offering.
 
(ee)           Registration Statements.  The Company’s registration statements,
the prospectuses forming a part of such registration statements and any
amendments thereto (including its registration statement on Form S-1 Reg. no.
333-162377, filed on October 7, 2009, the prospectuses forming a part of such
registration statement and any amendments thereto), definitive proxy statements
(including the proxy statements to be filed in connection with the Stockholder
Approvals) filed or to be filed by it or any of the Company Subsidiaries
subsequent to December 31, 2008 under the Securities Act, or under Section
13(a), 13(c), 14 or 15(d) of the Exchange Act, in the form filed or as
thereafter amended (collectively, the “Company SEC Filings”) with the SEC as of
the date filed or amended prior to the date hereof, as the case may be, (A)
complied or will comply in all material respects with the applicable
requirements under the Securities Act or the Exchange Act, as the case may be,
and (B) did not and will not (for definitive proxy statements, as of the date of
filing with the SEC, and for registration statements and the prospectuses
contained therein, as of the time of sale as defined in Rule 159 under the
Securities Act) contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading. Each of the statements of financial position
contained in or incorporated by reference into any of the Company SEC Filings
(including the related notes and schedules) fairly presented or will fairly
present in all material respects its financial position and that of the Company
Subsidiaries as of the date of such statement, and each of the statements of
income and changes in shareholders’ equity and cash flows or equivalent
statements in the Company SEC Filings (including any related notes and schedules
thereto) fairly presented or will fairly present in all material respects, the
results of operations, changes in shareholders’ equity and changes in cash
flows, as the case may be, of it and the Company Subsidiaries for the periods to
which those statements relate, in each case in accordance with GAAP consistently
applied during the periods involved, except in each case as may be noted
therein, and subject to normal year-end audit adjustments and as permitted in
the case of unaudited statements.
 
(ff)           Approval by Continuing Directors.  Two-thirds of the Continuing
Directors (as defined in the Articles of Incorporation) has voted in favor of
the entering into of this Agreement and the transactions contemplated by this
Agreement, including the issuance of shares, the increase in authorized shares
and the reverse stock split as described in the Company’s proxy statement filed
pursuant to Section 14(a) of the Exchange Act on October 29, 2009 and has or
will recommend approval of the transactions contemplated by this Agreement to
the Company’s stockholders.

 
-24-

--------------------------------------------------------------------------------

 

2.3           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants as of the date of this Agreement, solely with
respect to himself and, where expressly indicated, his Affiliates, to the
Company that:
 
(a)           Purchase for Investment.  The Investor acknowledges that the
Common Shares have not been registered under the Securities Act or under any
state securities laws.  The Investor (1) is acquiring the Common Shares pursuant
to an exemption from registration under the Securities Act for his own account
solely for investment with no present intention or plan to distribute any of the
Common Shares to any person nor with a view to or for sale in connection with
any distribution thereof, (2) will not sell or otherwise dispose of any of the
Common Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (3) has such knowledge and experience in financial and business matters
and in investments of this type that he is capable of evaluating the merits and
risks of his investment in the Common Shares and of making an informed
investment decision, and (4) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act).  Without limiting any of the
foregoing, neither the Investor nor any of its Affiliates has taken, and the
Investor will not, and will cause his Affiliates not to, take any action that
would otherwise cause the Securities to be subject to the registration
requirements of the Securities Act.
 
(b)           Financial Capability.  The Investor will have immediately
available funds necessary to consummate the Closing, as of the date of the
Closing, on the terms and conditions contemplated by this Agreement.
 
ARTICLE III
 
Covenants
 
3.1           Filings; Other Actions.
 
(a)           The Investor and the Company will cooperate and consult with each
other and use reasonable best efforts to prepare and file all necessary
documentation, to effect all necessary applications, notices, petitions,
filings, and other documents, and to obtain all necessary permits, consents,
orders, approvals, and authorizations of, or any exemption by, all third parties
and Governmental Entities, and expiration or termination of any applicable
waiting periods, necessary or advisable to consummate the transactions
contemplated by this Agreement, to perform covenants contemplated by this
Agreement.  Each party shall execute and deliver both before and after the
Closing such further certificates, agreements, and other documents and take such
other actions as the other party may reasonably request to consummate or
implement such transactions or to evidence such events or matters.  In
particular, the Company will use its reasonable best efforts to help the
Investor promptly obtain or submit, as the case may be, as promptly as
practicable, the approvals and authorizations of, filings and registrations
with, and notifications to, or expiration or termination of any applicable
waiting period, all notices to and, to the extent required by applicable law or
regulation, consents, approvals, or exemptions from bank regulatory authorities,
for the transactions contemplated by the Bolger Transaction Document.  The
Investor and the Company will each have the right to review in advance, and to
the extent practicable, each will consult with the other, in each case subject
to applicable laws relating to the exchange of information and confidential
information related to the Investor, all the information (other than
confidential information) relating to such other party, and any of their
respective Affiliates, which appears in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions contemplated by this Agreement.  In exercising the
foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable.  Each party hereto agrees to keep the other party
apprised of the status of matters relating to completion of the transactions
contemplated hereby.  The Investor and the Company shall promptly furnish each
other to the extent permitted by applicable laws with copies of written
communications received by them or their subsidiaries from, or delivered by any
of the foregoing to, any Governmental Entity in respect of the transactions
contemplated by this Agreement or by any other Bolger Transaction
Document.  Notwithstanding the foregoing, the Investor shall not be required to
provide any materials to the Company that it deems private or confidential nor
shall be required to make any commitments to any Governmental Entity in
connection therewith or suffer any burdensome requirements or restrictions in
connection therewith.

 
-25-

--------------------------------------------------------------------------------

 

(b)           The Company shall call a special meeting of its stockholders, as
promptly as practicable, after the date of this Agreement to obtain the
Stockholder Approvals, including, without limitation, amending the Articles of
Incorporation to increase the number of authorized shares of Common Stock to 300
million, approving the issuance of Common Shares for purposes of rule 5635 of
NASDAQ’s listing rules to the Investor and the investors participating in the
Other Private Placements.  The Board of Directors shall unanimously recommend to
the Company’s stockholders that such stockholders provide the Stockholder
Approvals, and shall not modify or withdraw such resolution.  In connection with
such meeting, the Company shall promptly prepare (and the Investor will
reasonably cooperate with the Company to prepare) and file with the SEC a
preliminary proxy statement, shall use its reasonable best efforts to solicit
proxies for such stockholder approval, and shall use its reasonable best efforts
to respond promptly to any comments of the SEC or its staff and to cause a
definitive proxy statement related to such stockholders’ meeting to be mailed to
the Company’s stockholders, as promptly as practicable, after clearance by the
SEC.  The Company shall notify the Investor promptly of the receipt of any
comments from the SEC or its staff with respect to the proxy statement and of
any request by the SEC or its staff for amendments or supplements to such proxy
statement or for additional information and will supply the Investor with copies
of all correspondence between the Company or any of its representatives, on the
one hand, and the SEC or its staff, on the other hand, with respect to such
proxy statement.  If at any time prior to such stockholders’ meeting there shall
occur any event that is required to be set forth in an amendment or supplement
to the proxy statement, the Company shall, as promptly as practicable, prepare
and mail to its stockholders such an amendment or supplement.  The Investor and
the Company each agree to correct promptly any information provided by it or on
its behalf for use in the proxy statement if and to the extent that such
information shall have become false or misleading in any material respect, and
the Company shall, as promptly as practicable, prepare and mail to its
stockholders an amendment or supplement to correct such information to the
extent required by applicable laws and regulations.  The Company shall consult
with the Investor prior to mailing any proxy statement, or any amendment or
supplement thereto, and provide the Investor with reasonable opportunity to
comment thereon.  The directors’ recommendation described in this Section 3.1
shall be included in the proxy statement filed in connection with obtaining such
stockholder approval.  Immediately upon approval by stockholders of the increase
in the Company’s authorized number of shares of Common Stock as provided above,
the Company shall file articles of amendment to duly amend its Articles of
Incorporation to include such increase.

 
-26-

--------------------------------------------------------------------------------

 

(c)           The Company has filed a registration statement relating to the
Public Offering with the SEC (Registration No. 333-162377).  The Company shall
promptly prepare (and the Investor will reasonably cooperate with the Company to
prepare) and file with the SEC an amendment to the registration statement
(including, for purposes of this Section 3.1(c), the prospectuses forming a part
thereof), and shall use its reasonable best efforts to respond to any comments
of the SEC or its staff.  The Company shall notify the Investor promptly of the
receipt of any comments from the SEC or its staff with respect to the
registration statement and of any request by the SEC or its staff for amendments
or supplements to such registration statement or for additional information and
will supply the Investor with copies of all correspondence between the Company
or any of its representatives, on the one hand, and the SEC or its staff, on the
other hand, with respect to such registration statement.  If there shall occur
any event that is required to be set forth in an amendment or supplement to the
registration statement, the Company shall, as promptly as practicable, prepare
and file such an amendment or supplement.  The Investor and the Company each
agree to correct promptly any information provided by it or on its behalf for
use in the registration statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall, as promptly as practicable, prepare and file with the SEC an amendment or
supplement to correct such information to the extent required by applicable laws
and regulations.  The Company shall consult with the Investor prior to filing
any registration statement, or any amendment or supplement thereto, and provide
the Investor with reasonable opportunity to comment thereon.
 
(d)           Each party agrees, upon request, to furnish the other party with
all information concerning itself, its subsidiaries, Affiliates, directors,
officers, partners, and stockholders and such other matters as may be reasonably
necessary or advisable in connection with the proxy statement in connection with
such stockholders’ meeting and any other statement, filing, notice, or
application made by or on behalf of such other party or any of its subsidiaries
to any Governmental Entity in connection with the Bolger Transaction Document.
 
(e)           From the date of this Agreement, until the Closing, the Company
shall not, directly or indirectly, amend, modify, or waive, and the Board of
Directors shall not recommend approval of any proposal to the stockholders
having the effect of amending, modifying, or waiving any provision in the
Articles of Incorporation or bylaws of the Company in any manner adverse to the
Investor or any other holder of Common Stock issued pursuant to this Agreement,
including, for the avoidance of doubt, any amendment, modification, or waiver
that has the effect of exempting any person (other than the Investor or any
other holder of the Securities issued pursuant to this Agreement) from the stock
ownership restrictions set forth in Article X of the Articles of Incorporation.
 
(f)           The Company shall take all actions necessary to ensure that none
of the execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, nor the consummation of the transactions
contemplated as part of the Other Private Placements or the Public Offering, nor
the Stockholder Approvals will constitute a “change in control” or “change of
control” within the meaning of any Benefit Plan.

 
-27-

--------------------------------------------------------------------------------

 

3.2           Expenses.  On the earlier of the Closing Date and the termination
of this Agreement, other than a termination under circumstances that are
directly and solely attributable to a material breach by the Investor, the
Company shall directly reimburse the Investor for all out-of-pocket fees and
expenses incurred in connection with due diligence efforts, the negotiation and
preparation of the Transaction Documents and undertaking of the transactions
contemplated by the Transaction Documents, including, but not limited to, the
Investor’s accounting, financial and investment banking advisors, legal counsel
and credit review, but excluding the purchase or exercise price for any of the
Securities), in an aggregate amount not to exceed $1,250,000.  The Company shall
be responsible for all closing and annual administrative fees and expenses
(including all costs incurred to register the Registrable Securities and to
obtain the Stockholder Approvals, the fees and expenses of any Company advisors
(including Company counsel, the Company’s accounting and financial advisors and
other professional fees), SEC registration fees and related expenses, and fees
and expenses of any broker or finders.  Other than as set forth in this
Section 3.2 and Section 4.7(b), each of the parties will bear and pay all other
costs and expenses incurred by it or him or on its or his behalf in connection
with the transactions contemplated under the Bolger Transaction Document.
 
3.3           Access, Information and Confidentiality.
 
(a)           From the date of this Agreement, until the date when the shares of
Common Stock owned by the Investor in the aggregate represent less than 4.9% of
all of the outstanding Common Shares (counting for such purposes all shares of
Common Stock into or for which the Securities owned by the Investor are directly
or indirectly convertible or exercisable and excluding as shares owned and
outstanding all Common Shares issued by the Company after the Closing Date other
than as contemplated by this Agreement and the Securities), the Company will
ensure that upon reasonable notice, the Company and its subsidiaries will afford
to the Investor and his representatives (including employees of the Investor,
and counsel, accountants, financial and investment banking advisors and other
professionals retained by the Investor) such access during normal business hours
to its books, records, properties and personnel and to such other information as
the Investor may reasonably request.
 
(b)           Each party to this Agreement will hold, and will cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants, and advisors to hold, in strict confidence, unless disclosure to a
Governmental Entity is necessary or appropriate in connection with any necessary
regulatory approval or unless compelled to disclose by judicial or
administrative process or, in the written opinion of its counsel, by other
requirement of law or the applicable requirements of any Governmental Entity,
all nonpublic records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) concerning the other party
hereto furnished to it by such other party or its representatives pursuant to
this Agreement (except to the extent that such information can be shown to have
been (1) previously known by such party on a nonconfidential basis, (2) in the
public domain through no fault of such party, or (3) later lawfully acquired
from other sources by the party to which it was furnished), and neither party
hereto shall release or disclose such Information to any other person, except
its auditors, attorneys, financial advisors, other consultants, and advisors
and, to the extent permitted above, to bank regulatory authorities.

 
-28-

--------------------------------------------------------------------------------

 

3.4           Transfer.
 
(a)           At Closing, the Company shall exchange each share of Common Stock
presented for such purpose by any of the Investor, Two-Forty, GRAT or CLAT, for
a newly issued share of Common Stock.  The newly issued shares of Common Stock
issued pursuant to this Section 3.4 shall not contain any restrictive legend
unless such legend appears on the shares of Common Stock issued pursuant to the
investment contemplated by this Agreement and pursuant to each Other Private
Placement.
 
(b)           The Company shall cooperate, to the full extent of, and in
accordance with, acceptable business practices, with any and all transfers,
whether by direct or indirect sale, assignment, award, confirmation,
distribution, bequest, donation, trust, pledge, encumbrance, hypothecation or
other transfer or disposition, for consideration or otherwise, whether
voluntarily or involuntarily, by operation of law or otherwise, by the Investor,
Two-Forty, GRAT or CLAT  or any of their respective successors and assigns of
his or its Common Shares and other shares of Common Stock such party may
beneficially own prior to or subsequent to the date hereof, or any legal or
beneficial ownership therein, including voting or economic interests therein and
warrants, options or other rights to acquire any of its Common Stock or legal
beneficial ownership therein.
 
3.5           Reasonable Efforts.  The Company agrees to use its reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the Investor in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
the Other Private Placements and the Public Offering, including using reasonable
best efforts to accomplish the following:  (a) the taking of all reasonable acts
necessary to cause the conditions to Closing to be satisfied; (b) the mailing of
the definitive proxy statement to the Company’s stockholders promptly following
clearance from the SEC; (c) the obtaining of all necessary actions or
nonactions, waivers, consents and approvals from Governmental Entities and the
making of all necessary registrations and filings and the taking of all
reasonable steps necessary to obtain an approval or waiver from, or to avoid an
action or proceeding by any Governmental Entity; (d) the obtaining of all
necessary consents, approvals or waivers from third parties; (e) to cause the
transactions contemplated by the Trust Preferred Securities Repurchase
Agreements to be consummated prior to the Closing Date; and (f) the execution
and delivery of any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement, the Other Private Placements and the Public Offering.
 
3.6           Conduct of the Business.  Prior to the earlier of the Closing Date
and the termination of this Agreement pursuant to Section 5.1 (the “Pre-Closing
Period”), the Company shall, and shall cause each Company Subsidiary to, (i)
conduct its business in the ordinary course consistent with past practice,
(ii) use reasonable best efforts to preserve intact its current business
organizations and its rights and permits issued by Governmental Entities, keep
available the services of its current officers and key employees and preserve
its relationships with customers, suppliers, Governmental Entities and others
having business dealings with it to the end that its goodwill and ongoing
businesses shall be unimpaired and (iii) not take any action that would
reasonably be expected to materially adversely affect or materially delay the
receipt of any approvals of any Governmental Entity required to consummate the
transactions contemplated hereby or by the Other Transaction Agreements or
materially adversely affect or materially delay the consummation of the
transactions contemplated hereby or by the Other Transaction Agreements

 
-29-

--------------------------------------------------------------------------------

 

3.7           Company Forbearances.  During the Pre-Closing Period, the Company
shall not, and shall not permit any Company Subsidiary to:
 
(a)           (i) adjust, split, combine or reclassify any of its capital stock
other than in connection with the reverse stock split as described in the
Company’s proxy statement filed pursuant to Section 14(a) of the Exchange Act on
October 29, 2009 affecting the Common Stock, the terms of which shall be subject
to the prior written consent of the Investor; (ii) set any record or payment
dates for the payment of any dividends or distributions on its capital stock or
make, declare or pay any dividend or make any other distribution on, or directly
or indirectly redeem, purchase or otherwise acquire, any shares of its capital
stock or any securities or obligations convertible into or exercisable or
exchangeable for any shares of its capital stock or stock appreciation rights or
grant any person any right to acquire any shares of its capital stock; or (iii)
issue or commit to issue any additional shares of capital stock (except pursuant
to the exercise of options and restricted stock unit grants outstanding as of
the date hereof and disclosed in the Company Disclosure Schedule), convertible
debt or any securities convertible into or exercisable or exchangeable for, or
any rights, warrants or options to acquire, any additional shares of capital
stock (including options) or convertible debt;
 
(b)            (i) increase the compensation or benefits of any employee of the
Company or any Company Subsidiary (except (x) for increases in salary or wages
of employees of the Company or any Company Subsidiary in the ordinary course of
business consistent with past practice, provided that no such increase shall
result in an annual adjustment of more than 5% of the aggregate base salary and
wages payable by the Company and its Subsidiaries during 2008 and (y) pursuant
to the Company’s Benefit Plans as described on the Company’s Disclosure
Schedule; (ii) except as required by Law, grant any severance or termination pay
to any employee of the Company or any Company Subsidiary except pursuant to the
terms of any Plan in effect on the date of this Agreement and which was made
available to the Investor prior to the date of this Agreement and disclosed in
the Company’s Disclosure Schedule; (iii) loan or advance any money or other
property to any employees of the Company or any Company Subsidiary other than in
the ordinary course of business consistent with past practice; (iv) (x)
establish, adopt, enter into, amend or terminate, or (y) grant (other than in
the ordinary course of business consistent with past practice), any waiver or
consent under any Benefit Plan or any plan, agreement, program, policy, trust,
fund or other arrangement that would be a Benefit Plan if it were in existence
as of the date of this Agreement; or (v) grant any equity or equity-based awards
(including options and restricted stock units);
 
 
-30-

--------------------------------------------------------------------------------

 

(c)           (i)  incur any indebtedness for borrowed money, other than (x)
deposit liabilities, FHLB advances, advances from the Federal Reserve discount
window, Fed funds purchases and reverse repurchase agreements, in each case
entered into in the ordinary course of business consistent with past practice
and, in the case of reverse repurchase agreements, with a final maturity of five
years or less, or (y) indebtedness incurred in the ordinary course of business
consistent with past practice in order to finance working capital (subject in
the case of this clause (y) to an aggregate maximum amount of $5,000,000, (ii)
guarantee, endorse or assume responsibility for, the obligations of any person
other than any wholly-owned Subsidiary of the Company (other than the
endorsement of checks and other negotiable instruments in the normal process of
collection) or (iii) redeem, repurchase, prepay, defease, or cancel, or modify
in any material respect the terms of, indebtedness for borrowed money, other
than (x) deposit liabilities, FHLB advances and reverse repurchase agreements in
each case in the ordinary course of business consistent with past practice or
(y) in accordance with the terms of the applicable instrument as in effect on
the date hereof;
 
(d)           settle any action involving claims against the Company or any
Company Subsidiary resulting in monetary damages or other payments in excess of
$100,000, agree or consent to the issuance of any order restricting or otherwise
affecting its business or operations, or, in each case, that would cause the
Company or any Company Subsidiary to breach a representation, warranty or
covenant contained in this Agreement or would otherwise adversely affect the
rights of the Investor under this Agreement;
 
(e)           amend its certificate of incorporation, bylaws or similar
governing documents (other than for the purpose of effectuating the transactions
contemplated by the Transaction Documents), or enter into a plan of
consolidation, merger, share exchange, reorganization or complete or partial
liquidation with any person (other than consolidations, mergers or
reorganizations solely among wholly-owned Subsidiaries of the Company), or a
letter of intent or agreement in principle with respect thereto;
 
(f)           make any changes in its accounting methods or method of Tax
accounting, practices or policies, except as may be required under Law or GAAP,
in each case following consultation with the Company’s independent public
accountants;
 
(g)           except as required by Law, make or change any Tax election, file
any amended Tax Returns, settle or compromise any material Tax liability of the
Company or any of its Subsidiaries, agree to an extension or waiver of the
statute of limitations with respect to the assessment or determination of Taxes
of the Company or any of its Subsidiaries, enter into any closing agreement with
respect to any Tax or surrender any right to claim a Tax refund; or
 
(h)           agree to, or make any commitment to, take any of the actions
prohibited by this Section 3.7 or that would otherwise materially adversely
affect or materially delay the consummation of the transactions contemplated
hereby or by the other Transaction Documents.
 
3.8           Shareholder Litigation.  The Company shall promptly inform
Investor of any claim, action, suit, arbitration, mediation, demand, hearing,
investigation or proceeding (“Shareholder Litigation”) against the Company, any
Company Subsidiary or any of the past or present executive officers or directors
of the Company or any Company Subsidiary that is threatened or initiated by or
on behalf of any stockholder of the Company in connection with or relating to
the Order, the Public Offering or the transactions contemplated hereby or by the
Transaction Documents.  The Company shall consult with Investor and keep
Investor informed of all material filings and developments relating to any such
Shareholder Litigation.

 
-31-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Additional Agreements
 
4.1           No Rights Agreement.  From the date hereof through such time
during which the Investor owns at least 5% of the outstanding shares of Common
Stock of the Company, the Company shall not enter into any poison pill
agreement, stockholders’ rights plan or similar agreement that shall limit the
rights of the Investor and his Affiliates and associates to hold any shares of
Common Stock or acquire additional securities of the Company unless such poison
pill agreement, stockholders’ rights plan or similar agreement grants an
exemption or waiver to the Investor and his affiliates and associates and any
group in which the Investor may become a member of, immediately effective upon
execution of such plan or agreement that would allow the Investor and his
Affiliates and associates to acquire such additional securities of the Company.
 
4.2           Governance Matters.
 
(a)           For so long as the Investor, together with his Affiliates, owns at
least 10% or more of all of the outstanding shares of Common Stock, the Investor
shall have the right to nominate two candidates for election to each of the
Board of Directors and the board of directors of Bank of the Cascades (the
“Company Bank”), an Oregon chartered stock bank and a wholly owned subsidiary of
the Company, as candidates recommended by the Board of Directors, unless both
Investor Nominees are still serving as Directors on each board and will continue
to serve after the relevant election.  For as long as the Investor, together
with his Affiliates, owns at least 5% but less than 10% of all of the
outstanding shares of Common Stock, the Investor shall have the right to
nominate one candidate for election to each of the Board of Directors and the
board of directors of the Company Bank as a candidate recommended by the Board
of Directors, unless an Investor Nominee is still serving as a Director on each
board and will continue to serve after the relevant election.  In all cases, the
Company shall cause the nominee or designee to be elected a Director of the
Board of Directors and the board of directors of the Company
Bank.  Notwithstanding anything to the contrary in the Articles of
Incorporation, bylaws, or any other policies of the Company, the Company Bank,
the Board of Directors or the board of directors of the Company Bank, Investor
Nominees shall be elected by plurality of the votes cast by the Common Shares
entitled to vote at a meeting at which a quorum is present.  Any person
nominated or designated pursuant to this Section 4.2 shall be an “Investor
Nominee”.  Investor Nominee shall also include any director referred to in
Section 3.01 of the Shareholders Agreement.
 
(b)           Notwithstanding anything to the contrary contained herein, if any
Investor Nominee resigns or is unable to continue to serve as a Director of the
Company or as a Director of the Company Bank, the Investor may designate a
replacement Director and the relevant board of directors shall elect such person
a Director; provided, however, that in each case, the Investor remains entitled
to nominate and designate Directors pursuant to this Section 4.2 and such action
is taken in accordance with this Section 4.2; and provided further, however,
that the replacement Director designated pursuant to this Section 4.2(b) must be
reasonably acceptable to the remaining members of the Board of Directors (or
nominating committee thereof), and, without the consent of the Board of
Directors (or nominating committee thereof), shall not include any individual
who is an Affiliate of a competitor of the Company.

 
-32-

--------------------------------------------------------------------------------

 

(c)           Any Director of the Company may be removed from the Board of
Directors or from the board of directors of the Company Bank in accordance with
applicable law and the governing documents of the Company or of the Company
Bank, as applicable; provided, however, that with respect to a Director
nominated or designated pursuant to this Section 4.2, any such removal shall
require the prior written consent of the Investor unless such removal is
required by applicable law or such Director is no longer qualified to serve as a
Director pursuant to applicable SEC or regulatory requirements, or a generally
applicable policy of the Board of Directors.
 
(d)           Any vacancies on the Board of Directors and on the board of
directors of the Company Bank shall be filled in accordance with the applicable
bylaws and, if the vacancy is with respect to a Director originally nominated or
designated by the Investor, this Section 4.2.
 
(e)           The Company, the Board of Directors and the board of directors of
the Company Bank shall ensure that any Directors nominated or designated
pursuant to this Section 4.2 or the Shareholders Agreement, dated December 27,
2005, by and among the Company, the Investor and the parties listed on
Schedule A thereto (the “Shareholders Agreement”) shall enjoy the same rights,
capacities, entitlements and compensation as any other members of the Board of
Directors and the board of directors of Company Bank, as applicable.
 
(f)           Effective as of the next annual meeting of shareholders following
the date of this Agreement, the number of directors on the Board of Directors
shall not exceed nine (9).
 
(g)            The Company and the Board of Directors shall not take any action
that would result in any amendment to the governing documents of the Company or
the Company Bank inconsistent with the provisions of this Section 4.2.
 
(h)           For so long as the Investor, together with his Affiliates, owns 5%
or more of all of the outstanding shares of Common Stock, the Company shall not
amend its governing documents to amend the current mandatory retirement age for
the Board of Directors.
 
(i)           The Company and the Board of Directors shall not take any action
that would result in a change in status of the Investor as a “Director
Emeritus.” The privileges and entitlements of the post “Director Emeritus” shall
be established from time to time by the Board of Directors but shall include
recognition of the Director Emeritus’ past contributions at annual shareholders’
meetings and sponsored public events where they are in attendance, and an
invitation to the annual board/management dinner and other events in the Board
of Director’s discretion.  A Director Emeritus, however, will have no voting
authority, will not receive any form of compensation and will not be an attendee
at Board of Director meetings.
 
(j)           The Investor shall not nominate himself to serve as a Director of
the Company or the Company Bank and shall not accept any such appointment or
nomination.

 
-33-

--------------------------------------------------------------------------------

 
4.3           Legend.
 
(a)           The Investor agrees that all certificates or other instruments
representing the Securities subject to this Agreement will bear a legend
substantially to the following effect:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.”
 
(b)           Upon request of the Investor, upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act or applicable state
laws, as the case may be, the Company shall promptly cause the legend to be
removed from any certificate for any Securities.  The Investor acknowledges that
the Securities have not been registered under the Securities Act or under any
state securities laws and agrees that he will not sell or otherwise dispose of
any of the Securities, except in compliance with the registration requirements
or exemption provisions of the Securities Act and any other applicable
securities laws.
 
4.4           [Reserved]
 
4.5           Certain Transactions.  The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party, as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.
 
4.6           Indemnity.
 
(a)           The Company agrees to indemnify and hold harmless the Investor and
his Affiliates and each of their respective officers, directors, partners,
employees and agents, to the fullest extent lawful, from and against any and all
actions, suits, claims, proceedings, costs, losses, liabilities, damages,
expenses (including attorneys’ fees and disbursements), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or resulting
from (1) any inaccuracy in or breach of the Company’s representations or
warranties in Section 2.2 of this Agreement, (2) the Company’s breach of
agreements or covenants made by the Company in this Agreement or (3) any Losses
arising out of or resulting from any legal, administrative or other proceedings
instituted by any Governmental Entity, stockholder of the Company or any other
person (other than the Investor and his Affiliates and the Company and the
Company Subsidiaries) arising out of the transactions contemplated by this
Agreement and the terms of the Securities (other than any Losses attributable to
the acts, errors or omissions on the part of the Investor, but not including the
transactions contemplated hereby).

 
-34-

--------------------------------------------------------------------------------

 

(b)           The Investor agrees to indemnify and hold harmless each of the
Company and its Affiliates and each of their respective officers, directors,
partners, employees and agents, to the fullest extent lawful, from and against
any and all Losses arising out of or resulting from (1) any inaccuracy in or
breach of the Investor’s representations or warranties in this Agreement or
(2) the Investor’s breach of agreements or covenants made by the Investor in
this Agreement.
 
(c)           A party entitled to indemnification hereunder (each, an
“Indemnified Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification; provided that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 4.6 unless and to the
extent that the Indemnifying Party shall have been actually prejudiced by the
failure of such Indemnified Party to so notify such party.  Such notice shall
describe in reasonable detail such claim.  In case any such action, suit, claim
or proceeding is brought against an Indemnified Party, the Indemnified Party
shall be entitled to hire, at the cost and expense of the Indemnifying Party
counsel and conduct the defense thereof; provided, however, that the
Indemnifying Party shall only be liable for the legal fees and expenses of one
law firm for all Indemnified Parties, taken together with regard to any single
action or group of related actions, upon agreement by the Indemnified Parties
and the Indemnifying Parties.  If the Indemnifying Party assumes the defense of
any claim, all Indemnified Parties shall thereafter deliver to the Indemnifying
Party copies of all notices and documents (including court papers) received by
the Indemnified Party relating to the claim, and any Indemnified Party shall
cooperate in the defense or prosecution of such claim.  Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder.  The Indemnifying Party shall not be liable for any settlement of any
action, suit, claim or proceeding effected without its written consent;
provided, however, that the Indemnifying Party shall not unreasonably withhold,
delay or condition its consent.  The Indemnifying Party further agrees that it
will not, without the Indemnified Party’s prior written consent (which shall not
be unreasonably withheld or delayed), settle or compromise any claim or consent
to entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought
hereunder unless such settlement or compromise includes an unconditional release
of such Indemnified Party from all liability arising out of such action, suit,
claim or proceeding.
 
(d)           For purposes of the indemnity contained in Sections 4.6(a)(1) and
4.6(b)(1), all qualifications and limitations set forth in the parties’
representations and warranties as to “materiality,” “Material Adverse Effect”
and words of similar import, shall be disregarded in determining whether there
shall have been any inaccuracy in or breach of any representations and
warranties in this Agreement.

 
-35-

--------------------------------------------------------------------------------

 

(e)           The Company shall not be required to indemnify the Indemnified
Parties pursuant to Section 4.6(a)(1), disregarding all qualifications or
limitations set forth in such representation and warranties as to “materiality,”
“Material Adverse Effect” and words of similar import, (1) with respect to any
claim for indemnification if the amount of Losses with respect to such claim are
less than $50,000 (any claim involving Losses less than such amount being
referred to as a “De Minimis Claim”) and (2) unless and until the aggregate
amount of all Losses incurred with respect to all claims (other than De Minimis
Claims) pursuant to Section 4.6(a)(1) exceed $250,000 (the “Threshold Amount”),
in which event the Company shall be responsible for the entire amount of such
Losses.  No Investor shall be required to indemnify the Indemnified Parties
pursuant to Section 4.6(b)(1), disregarding all qualifications or limitations
set forth in such representation and warranties as to “materiality,” “Material
Adverse Effect” and words of similar import, (1) with respect to any De Minimis
Claim and (2) unless and until the aggregate amount of all Losses incurred with
respect to all claims (other than De Minimis Claims) pursuant to Section
4.6(b)(1) exceed the Threshold Amount, in which event such Investor shall be
responsible for the entire amount of such Losses.
 
(f)           The obligations of the Indemnifying Party under this Section 4.6
shall survive the transfer or redemption of the Common Stock issued pursuant to
this Agreement, or the Closing or termination of the Bolger Transaction
Document; provided that in the event of any transfer of the Common Stock to a
third party that is not an Affiliate of the transferor, the Indemnifying Party
shall have no obligations under this Section 4.6 to such transferee.  The
indemnity provided for in this Section 4.6 shall be the sole and exclusive
monetary remedy of Indemnified Parties after the Closing for any inaccuracy of
any of the representations and warranties contained in Sections 2.2 and
Sections 2.3 of this Agreement or any other breach of any covenant or agreement
contained in this Agreement; provided that nothing herein shall limit in any way
any such parties’ remedies in respect of fraud, intentional misrepresentation or
omission or intentional misconduct by the other party in connection with the
transactions contemplated hereby.  No party to this Agreement (or any of its
Affiliates) shall, in any event, be liable or otherwise responsible to any other
party (or any of its Affiliates) for any consequential or punitive damages of
such other party (or any of its Affiliates) arising out of or relating to this
Agreement or the performance or breach hereof.  The indemnification rights
contained in this Section 4.6 are not limited or deemed waived by any
investigation or knowledge by the Indemnified Party prior to or after the date
hereof.
 
(g)           Any indemnification payments pursuant to this Section 4.6 shall be
treated as an adjustment to the Purchase Price for the Securities for U.S.
federal income and applicable state and local Tax purposes, unless a different
treatment is required by applicable law.
 
4.7           Registration Rights.
 
(a)           Registration.
 
(1)           Subject to the terms and conditions of this Agreement, the Company
covenants and agrees that as promptly as practicable after the Closing Date (and
in any event no later than the date that is 30 days after the Closing Date (the
“Registration Deadline”)), the Company shall have prepared and filed with the
SEC a Shelf Registration Statement (defined below) covering all Registrable
Securities (or otherwise designate an existing Shelf Registration Statement
filed with the SEC to cover the Registrable Securities), and, to the extent the
Shelf Registration Statement has not theretofore been declared effective or is
not automatically effective upon such filing, the Company shall use reasonable
best efforts to cause such Shelf Registration Statement to be declared or become
effective not later than the Registration Deadline and to keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until such time as there are no
Registrable Securities remaining (including by refiling such Shelf Registration
Statement (or a new Shelf Registration Statement) if the initial Shelf
Registration Statement expires).  If the Company is a well-known seasoned issuer
(as defined in Rule 405 under the Securities Act) at the time of filing of the
Shelf Registration Statement with the SEC, such Shelf Registration Statement
shall be designated by the Company as an automatic Shelf Registration Statement.

 
-36-

--------------------------------------------------------------------------------

 
 
(2)           Any registration pursuant to this Section 4.7(a) shall be effected
by means of a shelf registration under the Securities Act (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415.  If the Investor or any other Holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 4.7(c); provided, that the Company shall not be required to
facilitate an underwritten offering of Registrable Securities unless the
expected gross proceeds from such offering exceed $1,000,000.  The lead
underwriters in any such distribution shall be selected by the holders of a
majority of the Registrable Securities to be distributed and be reasonably
acceptable to the Company.
 
(3)           The Company shall not be required to effect a registration
(including a resale of Registrable Securities from an effective Shelf
Registration Statement) or an underwritten offering pursuant to this
Section 4.7(a):  (i) with respect to securities that are not Registrable
Securities; (ii) during any Scheduled Black-out Period; or (iii) if the Company
has notified the Investor and all other Holders that in the good faith judgment
of the Board of Directors, it would be materially detrimental to the Company or
its security holders for such registration or underwritten offering to be
effected at such time, in which event the Company shall have the right to defer
such registration or underwritten offering for a period of not more than 30 days
after receipt of the request of the Investor or any other Holder; provided that
such right to delay a registration or underwritten offering shall be exercised
by the Company (A) only if the Company has generally exercised (or is
concurrently exercising) similar black-out rights against holders of similar
securities that have registration rights and (B) not more than twice in any
12-month period and not more than 60 days in the aggregate in any 12-month
period.

 
-37-

--------------------------------------------------------------------------------

 

(4)           After the Closing Date, whenever the Company proposes to register
any of its equity securities, other than a registration pursuant to
Section 4.7(a)(1) or a Special Registration, and the registration form to be
filed may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to the
Investor and all other Holders of its intention to effect such a registration
(but in no event less than 15 days prior to the anticipated filing date) and
(subject to clause (6) below) will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten business days after the date of the Company’s
notice (a “Piggyback Registration”).  Any such person that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth day prior to the planned effective
date of such Piggyback Registration. The Company may terminate or withdraw any
registration under this Section 4.7(a)(4) prior to the effectiveness of such
registration, whether or not the Investor or any other Holders have elected to
include Registrable Securities in such registration.  “Special Registration”
means the registration of (i) equity securities and/or options or other rights
in respect thereof solely registered on Form S-4 or Form S-8 (or successor form)
or (ii) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, members of management, employees,
consultants, customers, lenders or vendors of the Company or Company
Subsidiaries or in connection with dividend reinvestment plans.
 
(5)           If the registration referred to in Section 4.7(a)(4) is proposed
to be underwritten, the Company will so advise the Investor and all other
Holders as a part of the written notice given pursuant to Section 4.7(a)(4).  In
such event, the right of the Investor and all other Holders to registration
pursuant to this Section 4.7(a) will be conditioned upon such persons’
participation in such underwriting and the inclusion of such persons’
Registrable Securities in the underwriting, and each such person will (together
with the Company and the other persons distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the
Company.  If any participating person disapproves of the terms of the
underwriting, such person may elect to withdraw therefrom by written notice to
the Company, the managing underwriter and the Investor.
 
(6)           The Company represents and warrants that it has not granted to any
holder of its securities and agrees that it shall not grant “piggyback”
registration rights to one or more third parties to include their securities in
the Shelf Registration Statement or in an underwritten offering under the Shelf
Registration Statement pursuant to Section 4.7(a)(2).  If a Piggyback
Registration under Section 4.7(a)(4) relates to an underwritten primary offering
on behalf of the Company, and in either case the managing underwriters advise
the Company that in their reasonable opinion the number of securities requested
to be included in such offering exceeds the number which can be sold without
adversely affecting the marketability of such offering (including an adverse
effect on the per share offering price), the Company will include in such
registration or prospectus only such number of securities that in the reasonable
opinion of such underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, in the case of a Piggyback Registration under
Section 4.7(a)(4), the securities the Company proposes to sell, (ii) second,
Registrable Securities of the Investor and all other Holders who have requested
registration of Registrable Securities pursuant to Section 4.7(a)(2) or
4.7(a)(4), as applicable, pro rata on the basis of the aggregate number of such
securities or shares owned by each such person and (iii) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement.

 
-38-

--------------------------------------------------------------------------------

 
 
(b)           Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  The Company shall bear its internal expenses (including,
without limitation, all salaries and expenses of their officers and employees
performing legal, accounting or other duties) and expenses of any person,
including special experts, retained by the Company.  The Company shall also
reimburse the Investor for the reasonable fees and disbursements of legal
counsel to the Investor in an amount not to exceed $25,000 per
registration.  All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
 
(c)           Obligations of the Company.  The Company shall use its reasonable
best efforts for so long as there are Registrable Securities outstanding, to
take such actions as are under its control to remain a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) if it becomes eligible
for such status in the future (and not become an ineligible issuer (as defined
in Rule 405 under the Securities Act)).  In addition, whenever required to
effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:
 
(1)           Prepare and file with the SEC a prospectus supplement with respect
to a proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to this Section 4.7(c), and keep such
registration statement effective or such prospectus supplement current until the
securities described therein are no longer Registrable Securities.
 
(2)           Prepare and file with the SEC such amendments and supplements to
the applicable registration statement and the prospectus or prospectus
supplement used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.
 
(3)           Furnish to the Holders and any underwriters such number of copies
of the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
 
(4)           Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders or any managing underwriter(s), to keep such registration or
qualification in effect for so long as such registration statement remains in
effect, and to take any other action which may be reasonably necessary to enable
such seller to consummate the disposition in such jurisdictions of the
securities owned by such Holder; provided that the Company shall not be required
in connection therewith or as a condition thereto to qualify to do business or
to file a general consent to service of process in any such states or
jurisdictions.

 
-39-

--------------------------------------------------------------------------------

 
 
(5)           Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
 
(6)           Give written notice to the Holders:
 
(i)           when any registration statement filed pursuant to Section 4.7(a)
or any amendment thereto has been filed with the SEC (except for any amendment
effected by the filing of a document with the SEC pursuant to the Exchange Act)
and when such registration statement or any post-effective amendment thereto has
become effective;
 
(ii)           of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;
 
(iii)           of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;
 
(iv)           of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
 
(v)           of the happening of any event that requires the Company to make
changes in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
 
(vi)           if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 4.7(c)(10) cease
to be true and correct.
 
(7)           Use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.7(c)(6)(iii) at the earliest practicable
time.

 
-40-

--------------------------------------------------------------------------------

 

(8)           Upon the occurrence of any event contemplated by Section 4.7(c)(5)
or 4.7(c)(6)(v), promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders and any
underwriters, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  If the Company notifies the Holders in accordance with
Section 4.7(c)(6)(v) to suspend the use of the prospectus until the requisite
changes to the prospectus have been made, then the Holders and any underwriters
shall suspend use of such prospectus and use their reasonable best efforts to
return to the Company all copies of such prospectus (at the Company’s expense)
other than permanent file copies then in such Holder’s or underwriter’s
possession.  The total number of days that any such suspension may be in effect
in any 180-day period shall not exceed 30 days.
 
(9)           Use best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).
 
(10)           If an underwritten offering is requested pursuant to
Section 4.7(a)(2), enter into an underwriting agreement in customary form, scope
and substance and take all such other actions reasonably requested by the
Holders of a majority of the Registrable Securities being sold in connection
therewith or by the managing underwriter(s), if any, to expedite or facilitate
the underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows,” similar
sales events and other marketing activities), (i) make such representations and
warranties to the Holders that are selling stockholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Shelf Registration Statement, prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in customary form, substance and scope, and, if true, confirm the same if
and when requested, (ii) furnish the underwriters with opinions of counsel to
the Company, addressed to the managing underwriter(s), if any, covering the
matters customarily covered in such opinions requested in underwritten
offerings, (iii) obtain “comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters, (iv) if an underwriting agreement is entered into,
the same shall contain indemnification provisions and procedures customary in
underwritten offerings, and (v) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.

 
-41-

--------------------------------------------------------------------------------

 
 
(11)           Make available for inspection by a representative of Holders that
are selling stockholders, the managing underwriter(s), if any, and any attorneys
or accountants retained by such Holders or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company, and
cause the officers, directors and employees of the Company to supply all
information in each case reasonably requested (and of the type customarily
provided in connection with due diligence conducted in connection with a
registered public offering of securities) by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.
 
(12)           Cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed or, if no similar securities issued by the Company are then listed on any
securities exchange, use its reasonable best efforts to cause all such
Registrable Securities to be listed on the New York Stock Exchange or NASDAQ, as
determined by the Company.
 
(13)           If requested by Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
 
(14)           Timely provide to its security holders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
 
(d)           Suspension of Sales.  During any Scheduled Black-out Period and
upon receipt of written notice from the Company that a registration statement,
prospectus or prospectus supplement contains or may contain an untrue statement
of a material fact or omits or may omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that circumstances exist that make inadvisable use of such registration
statement, prospectus or prospectus supplement, each Holder of Registrable
Securities shall forthwith discontinue disposition of Registrable Securities
until termination of such Scheduled Black-out Period or until such Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus.  The total number of days that any such suspension may be
in effect in any 180-day period shall not exceed 30 days.
 
(e)           Termination of Registration Rights.  A Holder’s registration
rights as to any securities held by such Holder (and its Affiliates, partners,
members and former members) shall not be available unless such securities are
Registrable Securities.

 
-42-

--------------------------------------------------------------------------------

 
 
(f)           Free Writing Prospectuses.  The Investor shall not use any free
writing prospectus (as defined in Rule 405) in connection with the sale of
Registrable Securities without the prior written consent of the Company.
 
(g)           Indemnification.
 
(1)           The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each person, if any, that controls a
Holder within the meaning of the Securities Act (each, an “Indemnitee”), against
any and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (i) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Indemnitee or its plan of distribution or
ownership interests which was furnished in writing to the Company by such
Indemnitee for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii)  offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company.
 
(2)           If the indemnification provided for in Section 4.7(g)(1) is
unavailable to an Indemnitee with respect to any Losses or is insufficient to
hold the Indemnitee harmless as contemplated therein, then the Company, in lieu
of indemnifying such Indemnitee, shall contribute to the amount paid or payable
by such Indemnitee as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnitee, on the one hand,
and the Company, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
Indemnitee, on the other hand, shall be determined by reference to, among other
factors, whether the untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 4.7(g)(2) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in Section 4.7(g)(1).  No Indemnitee guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

 
-43-

--------------------------------------------------------------------------------

 
 
(h)           Assignment of Registration Rights.  The rights of the Investor to
registration of Registrable Securities pursuant to Section 4.7 may be assigned
by the Investor to a transferee or assignee of Registrable Securities to which
there is transferred to such transferee no less than $1,000,000 in Registrable
Securities; provided, however, that the transferor shall, within ten days after
such transfer, furnish to the Company written notice of the name and address of
such transferee or assignee and the number and type of Registrable Securities
that are being assigned.
 
(i)           Holdback.  With respect to any underwritten offering of
Registrable Securities by the Investor or other Holders pursuant to Section 4.7,
the Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed 30 days prior and 90 days following the effective date of
such offering or such longer period up to 180 days as may be requested by the
managing underwriter.  The Company also agrees to cause each of its directors
and senior executive officers to execute and deliver customary lockup agreements
in such form and for such time period up to 180 days as may be requested by the
managing underwriter.
 
(j)           Rule 144; Rule 144A Reporting.  With a view to making available to
the Investor and Holders the benefits of certain rules and regulations of the
SEC which may permit the sale of the Registrable Securities to the public
without registration, the Company agrees to:
 
(1)           make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the effective date of
this Agreement;
 
(2)           file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and if at any time the
Company is not required to file such reports, make available, upon the request
of any Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) and the Securities Act);
 
(3)           so long as the Investor or a Holder owns any Registrable
Securities, furnish to the Investor or such Holder forthwith upon request: a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act; a
copy of the most recent annual or quarterly report of the Company; and such
other reports and documents as the Investor or Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration; and

 
-44-

--------------------------------------------------------------------------------

 
 
(4)           take such further action as any Holder may reasonably request, all
to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act.
 
(k)           As used in this Section 4.7, the following terms shall have the
following respective meanings:
 
(1)           “Holder” means the Investor, any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 4.7(h) hereof, Two-Forty, GRAT and CLAT.
 
(2)           “Holders’ Counsel” means one counsel for the selling Holders
chosen by Holders holding a majority interest in the Registrable Securities
being registered.
 
(3)           “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and (a) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (b) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement on Form S-3 or
other form approved by the holders of a majority of Registrable Securities
available for sales of securities pursuant to Rule 415 under the Securities Act.
 
(4)           “Registrable Securities” means (A) all Common Stock held by the
Investor from time to time and (B) any equity securities issued or issuable
directly or indirectly with respect to the securities referred to in the
foregoing clause (A) by way of conversion, exercise or exchange thereof or stock
dividend or stock split or in connection with a combination of shares,
recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization, provided that, once issued, such
securities will not be Registrable Securities when (i) they are sold pursuant to
an effective registration statement under the Securities Act, (ii) they shall
have ceased to be outstanding; (iii) with respect to any transferee of the
Common Stock who is not an Affiliate of the Investor or a Holder, they shall be
freely transferable pursuant to Rule 144 under the Securities Act in the hands
of such transferee without any volume, holding period or other limitations; or
(iv) they have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the
securities.  No Registrable Securities may be registered under more than one
registration statement at one time.

 
-45-

--------------------------------------------------------------------------------

 

(5)           “Registration Expenses” means all expenses incurred by the Company
in effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.7, including, without limitation, all
registration, filing and listing fees (including filings made with the Financial
Industry Regulatory Authority), printing expenses (including printing of
prospectuses and certificates for the Securities), the Company’s expenses for
messenger and delivery services and telephone, fees and disbursements of counsel
for the Company, blue sky fees and expenses, expenses incurred by the Company in
connection with any “road show,” the fees and disbursements of Holders’ Counsel,
and expenses of the Company’s independent accountants in connection with any
regular or special reviews or audits incident to or required by any such
registration, but shall not include Selling Expenses and the compensation of
regular employees of the Company, which shall be paid in any event by the
Company.
 
(6)           “Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405” and
“Rule 415” mean, in each case, such rule promulgated under the Securities Act
(or any successor provision), as the same shall be amended from time to time.
 
(7)           “Scheduled Black-out Period” means the period from and including
the last day of a fiscal quarter of the Company to and including the business
day after the day on which the Company publicly releases its earnings for such
fiscal quarter.
 
(8)           “Selling Expenses” means all discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder (other than the fees and
disbursements of Holders’ Counsel included in Registration Expenses), other than
$25,000 of fees and disbursements of Holders’ Counsel, which shall be reimbursed
by the Company pursuant to Section 4.7(b).
 
(l)           At any time, any holder of Securities (including any Holder) may
elect to forfeit its rights set forth in this Section 4.7 from that date
forward; provided, that a Holder forfeiting such rights shall nonetheless be
entitled to participate under Sections 4.7(a)(4)-(6) in any Pending Underwritten
Offering to the same extent that such Holder would have been entitled to if the
holder had not withdrawn; and provided, further, that no such forfeiture shall
terminate a Holder’s rights or obligations under Section 4.7(f) with respect to
any prior registration or Pending Underwritten Offering.  “Pending Underwritten
Offering” means, with respect to any Holder forfeiting its rights pursuant to
this Section 4.7(l), any underwritten offering of Registrable Securities in
which such Holder has advised the Company of its intent to register its
Registrable Securities either pursuant to Section 4.7(a)(2) or 4.7(a)(4) prior
to the date of such Holder’s forfeiture.
 
4.8           Termination of Certain Sections of the Shareholders
Agreement.  The following sections of the Shareholders Agreement are hereby
terminated as of the Closing: Section 2; Section 3; Section 4; and Section 5.

 
-46-

--------------------------------------------------------------------------------

 

4.9           Market Stand-off Provision.  The Investor hereby agrees that,
until the 90th day after the Closing (or such lesser time as permitted by the
underwriters), the Investor shall not, without the prior written consent of
Keefe, Bruyette & Woods, Inc. (“Keefe Bruyette”) and the Company, directly or
indirectly, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, or otherwise dispose of or transfer any shares
of Common Stock or any securities convertible into or exchangeable or
exercisable for Common Stock, whether now owned, acquired pursuant to this
Agreement or hereafter acquired by the undersigned or with respect to which the
undersigned has, acquires pursuant to this Agreement or hereafter acquires the
power of disposition, or file, or request that the Company file, any
registration statement under the Securities Act, as amended, with respect to any
of the foregoing, or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of Common Stock, whether any such swap or
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise.  In the event that either (i) during the period that begins
on the date that is 15 calendar days plus three (3) business days before the
last day of the 90 day restricted period and ends on the last day of the 90 day
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs, or (ii) prior to the expiration
of the 90 day restricted period, the Company announces that it will release
earnings results during the 16 day period beginning on the last day of the 90
day restricted period, the restrictions set forth herein will continue to apply
until the expiration of the date that is 15 calendar days plus three (3)
business days after the date on which the earnings release is issued or the
material news or event related to the Company occurs.  The Company shall
promptly notify Keefe Bruyette of any earnings releases, news or events that may
give rise to an extension of the initial restricted period.  For the avoidance
of doubt and notwithstanding Section 6.12 of this Agreement, Keefe Bruyette
shall be an express third party beneficiary of this Section 4.9.  In the event
the restrictions in this Section 4.9 are waived for any investor in the Other
Private Placements, such restrictions shall be deemed automatically waived for
the Investor.
 
Notwithstanding the foregoing, the Investor may transfer Common Stock (i) as a
bona fide gift or gifts, provided that the donee or donees thereof agree to be
bound in writing by the restrictions set forth in this Section 4.9, (ii) to any
trust for the direct or indirect benefit of the Investor or the immediate family
of the Investor, provided that the trustee of the trust agrees to be bound in
writing by the restrictions set forth in this Section 4.9, and provided further
that any such transfer shall not involve a disposition for value, (iii) to any
Affiliate of the Investor, provided that such Affiliate agrees to be bound in
writing by the restrictions set forth in this Section 4.9, (iii) to charitable
organizations exempt from taxation under Section 501(c)(3) of the Internal
revenue Code of 1986; provided that such charitable organizations agree to be
bound in writing by the restrictions set forth in this Section 4.9 or (iv) by
way of testate or intestate succession or by operation of law.  For purposes of
this Section, “immediate family” shall mean any relationship by blood, marriage
or adoption, not more remote than first cousin.
 
-47-

--------------------------------------------------------------------------------


 
4.10           Gross-Up Rights.

(a)           Sale of New Securities.  For so long as the Investor, together
with his Affiliates, owns 5% or more of all of the outstanding shares of Common
Stock (counting for such purposes all shares of Common Stock into or for which
any securities owned by the Investor are directly or indirectly convertible or
exercisable and, for the avoidance of doubt, including as shares owned and
outstanding all Common Shares issued by the Company after the Closing) (before
giving effect to any issuances triggering provisions of this Section), if, at
any time after the date hereof, the Company makes any public or nonpublic
offering or sale of any equity (including Common Stock, preferred stock or
restricted stock), or any securities, options or debt that is convertible or
exchangeable into equity or that includes an equity component (such as, an
“equity kicker”) (including any hybrid security) (any such security, a “New
Security”) (other than (i) any Common Stock or other securities issuable upon
the exercise or conversion of any securities of the Company issued or agreed or
contemplated to be issued as of the date hereof, including the Public Offering;
(ii) pursuant to the granting or exercise of employee stock options or other
stock incentives pursuant to the Company’s stock incentive plans approved by the
Board of Directors or the issuance of stock pursuant to the Company’s employee
stock purchase plan approved by the Board of Directors or similar plan where
stock is being issued or offered to a trust, other entity or otherwise, for the
benefit of any employees, officers or directors of the Company, in each case in
the ordinary course of providing incentive compensation; or (iii) issuances of
capital stock as full or partial consideration for a merger, acquisition, joint
venture, strategic alliance, license agreement or other similar nonfinancing
transaction) at a price per share for such New Security (or conversion or
exchange price per share) that is less than 95% of the Market Price on the last
trading day preceding the date of the agreement with respect to the issuance of
such New Securities, then the Investor shall be afforded the opportunity to
acquire from the Company for the same price (net of any underwriting discounts
or sales commissions) and on the same terms (except that, to the extent
permitted by law and the Articles of Incorporation and bylaws of the Company,
the Investor may elect to receive such securities in nonvoting form, convertible
into voting securities in a widely dispersed or public offering) as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable him to maintain his proportionate
Common Stock-equivalent interest in the Company immediately prior to any such
issuance of New Securities; provided, that such right to acquire such securities
is not transferrable except to Affiliates of the Investor.  The amount of New
Securities that the Investor shall be entitled to purchase in the aggregate
shall be determined by multiplying (x) the total number or principal amount of
such offered New Securities by (y) a fraction, the numerator of which is the
number of shares of Common Stock held by the Investor, and the denominator of
which is the number of shares of Common Stock then outstanding.  For the
purposes of this Section 4.10, the “Market Price” of the Common Stock (or other
relevant capital stock or equity interest) on any date of determination means
the closing sale price or, if no closing sale price is reported, the last
reported sale price of the shares of the Common Stock (or other relevant capital
stock or equity interest) on NASDAQ on such date.  If the Common Stock (or other
relevant capital stock or equity interest) is not traded on NASDAQ on any date
of determination, the closing price of the Common Stock (or other relevant
capital stock or equity interest) on such date of determination means the
closing sale price as reported in the composite transactions for the principal
U.S. national or regional securities exchange on which the Common Stock (or
other relevant capital stock or equity interest) is so listed or quoted, or, if
no closing sale price is reported, the last reported sale price on the principal
U.S. national or regional securities exchange on which the Common Stock (or
other relevant capital stock or equity interest) is so listed or quoted, or if
the Common Stock (or other relevant capital stock or equity interest) is not so
listed or quoted on a U.S. national or regional securities exchange, the last
quoted bid price for the Common Stock (or other relevant capital stock or equity
interest) in the over-the-counter market as reported by Pink Sheets LLC or
similar organization, or, if that bid price is not available, the market price
of the Common Stock (or other relevant capital stock or equity interest) on that
date as determined by a nationally recognized independent investment banking
firm retained by the Company for this purpose.

 
-48-

--------------------------------------------------------------------------------

 

(b)           Notice.  In the event the Company proposes to offer or sell New
Securities, it shall give the Investor written notice of its intention,
describing the price (or range of prices), anticipated amount of securities,
timing, and other terms upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than two business days, as the case may
be, after the initial filing of a registration statement with the SEC with
respect to an underwritten public offering, after the commencement of marketing
with respect to a Rule 144A offering or after the Company proposes to pursue any
other offering.  The Investor shall have 5 business days from the date of
receipt of such a notice to notify the Company in writing that he intends to
exercise his rights provided in this Section 4.10 and, as to the amount of New
Securities the Investor desires to purchase, up to the maximum amount calculated
pursuant to Section 4.10(a).  Such notice shall constitute a nonbinding
indication of interest of the Investor to purchase the amount of New Securities
so specified at the price and other terms set forth in the Company’s notice to
it.  The failure of the Investor to respond within such 5 business day period
shall be deemed to be a waiver of such Investor’s rights under this Section 4.10
only with respect to the offering described in the applicable notice.
 
(c)           Purchase Mechanism.  If the Investor exercises his rights provided
in this Section 4.10, the closing of the purchase of the New Securities with
respect to which such right has been exercised shall take place within 30
calendar days after the giving of notice of such exercise, which period of time
shall be extended for a maximum of 180 days in order to comply with applicable
laws and regulations (including receipt of any applicable regulatory or
stockholder approvals).  Each of the Company and the Investor agrees to use
commercially reasonable efforts to secure any regulatory or stockholder
approvals or other consents, and to comply with any law or regulation necessary
in connection with the offer, sale and purchase of, such New Securities.
 
(d)           Failure of Purchase.  In the event the Investor fails to exercise
his rights provided in this Section 4.10 within said 5 business day period or,
if so exercised, the Investor is unable to consummate such purchase within the
time period specified in Section 4.10(c) because of his failure to obtain any
required regulatory or stockholder consent or approval, the Company shall
thereafter be entitled (during the period of 60 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.10 by the Investor or which
the Investor is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such securities than were specified in the
Company’s notice to the Investor.  Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or stockholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five (5) business
days after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale.  In the event the Company
has not sold the New Securities or entered into an agreement to sell the New
Securities within said 60-day period (or sold and issued New Securities in
accordance with the foregoing within 90 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to the Investor in the manner provided above.

 
-49-

--------------------------------------------------------------------------------

 
 
(e)           Non-Cash Consideration.  In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board of Directors; provided, however, that
such fair value as determined by the Board of Directors shall not exceed the
aggregate market price of the securities being offered as of the date the Board
of Directors authorizes the offering of such securities.
 
(f)           Cooperation.  The Company and the Investor shall cooperate in good
faith to facilitate the exercise of the Investor’s rights under this Section
4.10, including to secure any required approvals or consents.
 
4.11           Anti-Takeover Matters.
 
(a)           Takeover Laws; No Rights Triggered.  If any Takeover Law may
become, or may purport to be, applicable to the transactions contemplated or
permitted by this Agreement, the Company and the members of the Board of
Directors shall grant such approvals and take such actions as are necessary so
that the transactions contemplated or permitted by this Agreement, the other
Transaction Documents may be consummated, as promptly as practicable, on the
terms contemplated by this Agreement and the other respective Transaction
Documents, as the case may be, and otherwise act to eliminate or minimize the
effects of any Takeover Law on any of the transactions contemplated or permitted
by this Agreement and the other Transaction Documents.
 
(b)           Oregon Business Combination Statute.  The Board of Directors has
duly adopted an irrevocable resolution as follows (the “Business Combination
Exemption Resolution”):
 
“RESOLVED, that pursuant to Section 60.835 of the Oregon Business Corporation
Act (“OBCA”), the Board of Directors of the Corporation, for the specific
purpose of establishing an irrevocable exemption from Section 60.835 of the
OBCA, hereby approves thereunder (i) the entering into, and all of the
transactions relating to and contemplated or permitted by, the Securities
Purchase Agreement, between the Corporation and David F. Bolger, in his
individual capacity, including, without limitation, (A) the assignment of any
rights thereunder, (B) any person or entity becoming an “interested shareholder”
as defined in Section 60.825 of the OBCA including, without limitation, David F.
Bolger, the estate of David F. Bolger, any present or future affiliates or
associates of David F. Bolger, any trust David F. Bolger has or may establish,
Thomas M. Wells (whether individually or in another capacity) and Clarence Jones
(collectively, the “Covered Persons”) and (C) the transfer of any shares of
common stock or other securities of the Corporation in accordance with the terms
and conditions of the Securities Purchase Agreement, (ii) any transaction in
which any Covered Person becomes an “interested shareholder” as defined in
Section 60.825 of the OBCA or acquires additional shares of common stock or
other securities of the Corporation thereafter and (iii) any “business
combination” as defined in Section 60.825 of the OBCA involving any Covered
Person.”

 
-50-

--------------------------------------------------------------------------------

 
 
(c)           Business Combination Exemption.  The Business Combination
Exemption Resolution adopted by the Company is a valid action of the Board of
Directors of the Company, binding on the Company, and constitutes a valid and
irrevocable exemption by the Company from Section 60.835 of the Oregon Business
Corporation Act as to any transaction, person or entity described in such
resolution.
 
4.12           Additional Regulatory Matters.
 
(a)           Each of the Company and the Investor agrees to cooperate and use
its reasonable best efforts to ensure, including by communicating with each
other with respect to their respective purchases of Common Stock, that none of
the Investor’s Affiliates will become, or control, a “bank holding company”
within the meaning of the BHC Act and the Change in Bank Control Act of 1978.
 
(b)           The Company shall not knowingly take any action which would
reasonably be expected to pose a substantial risk that any of the Investor’s
Affiliates will become, or control, a “bank holding company” within the meaning
of the BHC Act, including undertaking any redemption, recapitalization, or
repurchase of Common Stock, of securities or rights, options, or warrants to
purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where the Investor is not given the right to participate in such
redemption, recapitalization, or repurchase to the extent of the Investor’s pro
rata proportion.
 
(c)           Notwithstanding anything in this Agreement, in no event will the
Investor or any of his Affiliates be obligated to:
 
(1)           Without limiting clause (2) below, (A) propose or accept any
divestiture of any of the Investor’s or any of his Affiliates’ assets, or (B)
accept any operational restriction on the Investor’s or any of his Affiliates’
business, or agree to take any action that limits the Investor’s or his
Affiliates’ commercial practices in any way (except as they relate to the
Company and the Company Subsidiaries) ) including, without limitation, by
requiring the modification of governance, fee or carried interest arrangements
with respect to, or otherwise by imposing any capital or other requirements on,
the Investor or any of its Affiliates, (C) agree to provide capital to, or
otherwise maintain or contribute, directly or indirectly, to the capital of, the
Company or any Company Subsidiary (including the Company Bank) other than the
aggregate amount of the Purchase Price, or (D) register as a bank holding
company, in each case in order to obtain any consent, acceptance or approval of
any Governmental Entity to consummate the transactions contemplated by this
Agreement and the other Bolger Transaction Document; or
 
(2)           Propose or agree to accept any term or condition or otherwise
modify the terms of this Agreement or any other Bolger Transaction Document,
including, for the avoidance of doubt, the terms or the amount of the Securities
to be delivered by the Company under this Agreement, to obtain any consent,
acceptance, approval of any Governmental Entity to the consummation of the
transactions contemplated by this Agreement and the other Bolger Transaction
Document if such term, condition, modification or confirmation would (A)
materially adversely affect (with respect to the Investor or his Affiliates) any
material term of the transactions, or (B) reasonably be expected to adversely
affect (with respect to the Investor or his Affiliates) any material financial
term of the transactions contemplated by this Agreement and the other Bolger
Transaction Document or the anticipated benefits to the Investor and its
Affiliates hereunder.

 
-51-

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Termination
 
5.1           Termination. This Agreement may be terminated prior to the
Closing:
 
(a)           by mutual written consent of the Investor and the Company;
 
(b)           by the Company, upon written notice to the Investor, in the event
that the conditions of Closing set forth in Section 1.2(c)(2) are not satisfied
on or before December 31, 2009;
 
(c)           by the Company or the Investor, upon written notice to the other
parties, in the event that any Governmental Entity shall have issued any order,
decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
nonappealable;
 
(d)           by the Investor, upon written notice to the Company, in the event
that the conditions of Closing set forth in Section 1.2(c)(1) are not satisfied
on or before December 31, 2009;
 
(e)           by the Investor, if the Investor or any of its Affiliates receives
notice from or is otherwise advised by the FDIC that the contribution by the
Company to its principal depository institution Subsidiary contemplated by
Section 1.2(c)(1)(vi) would not satisfy the “Leverage Capital Ratio” and other
capital requirements of the FDIC set forth in paragraph 4 of the Order, or
comparable requirements in any other enforcement order issued by a federal or
state banking regulator between the date of this agreement and the Closing; or
 
(f)           by the Investor, if a “change in control” within the meaning of
any Benefit Plan occurs on or after the date hereof but prior to the Closing
Date.

 
-52-

--------------------------------------------------------------------------------

 
 
5.2           Effects of Termination.
 
  In the event of any termination of this Agreement as provided in Section 5.1,
this Agreement (other than Section 3.2, Section 4.6, this Section 5.2 and
Article VI (other than Section 6.1) and all applicable defined terms, which
shall remain in full force and effect) shall forthwith become wholly void and of
no further force and effect; provided that nothing herein shall relieve any
party from liability for willful breach of this Agreement.
 
ARTICLE VI
 
Miscellaneous
 
6.1           Survival.  Each of the representations and warranties set forth in
this Agreement shall survive the Closing under this Agreement but only for a
period of 24 months following the Closing Date (or until final resolution of any
claim or action arising from the breach of any such representation and warranty,
if notice of such breach was provided prior to the end of such period) and
thereafter shall expire and have no further force and effect; provided that the
representations and warranties in Sections 2.2(a), 2.2(b), 2.2(c), 2.2(d) and
2.3(a) shall survive indefinitely and the representations and warranties in
Sections 2.2(i), 2.2(p) and 2.2(u) shall survive until 90 days after the
expiration of the applicable statutory periods of limitations.  Except as
otherwise provided herein, all covenants and agreements contained herein shall
survive for the duration of any statutes of limitations applicable thereto or
until, by their respective terms, they are no longer operative.
 
6.2           Amendment.  No amendment or waiver of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.
 
6.3           Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The conditions
to each party’s obligation to consummate the Closing are for the sole benefit of
such party and may be waived by such party in whole or in part to the extent
permitted by applicable law.  No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver.
 
6.4           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
 
6.5           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State.  The parties hereto
irrevocably and unconditionally agree that any suit or proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby will be
tried exclusively in the U.S. District Court for the Southern District of New
York or, if that court does not have subject matter jurisdiction, in any state
court located in The City and County of New York and the parties agree to submit
to the jurisdiction of, and to venue in, such courts.

 
-53-

--------------------------------------------------------------------------------

 


6.6           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
6.7           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice.
 
(1)           If to the Investor:
 
David F. Bolger
c/o Bolger & Co., Inc.
79 Chestnut Street
Ridgewood, New Jersey 07450
 
Facsimile:  (201) 670-9685
 
with a copy to (which copy alone shall not constitute notice):
 
Wells, Jaworski, & Liebman LLP
12 Route 17 North
Paramus, New Jersey 07653
Attn:  Thomas M. Wells, Esq.
Facsimile:  (201) 587-8845


and


Sullivan & Cromwell LLP
125 Broad Street
New York, New York  10004
Attn:  Mark J. Menting and Robert W. Downes
Facsimile:  (212) 558-3588

 
-54-

--------------------------------------------------------------------------------

 

(2)           If to the Company:
 
Cascade Bancorp
1100 N.W. Wall Street
Bend, Oregon  97701
Attn:  Chief Executive Officer
Facsimile:  (541) 617-3149
 
with copies to (which copy alone shall not constitute notice):
 
Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, Washington  98101
Attn:  David R. Wilson
Facsimile:  (206) 757-7274
 
6.8           Entire Agreement; Assignment.  This Agreement (including the
Exhibits, Schedules, and Disclosure Schedules hereto), the Bolger Transaction
Document, the Shareholders Agreement and the Agreement of Merger, dated as of
December 27, 2005, by and among F&M Holding Company, the Company, Igloo
Acquisition Corporation and the Investor constitute the entire agreement, and
supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof; neither this Agreement nor the rights and obligations
hereunder may be assigned, sold, transferred, delegated, or otherwise disposed
of by any party hereto except (i) with the express prior written consent of the
other party or (ii) upon the Investor’s death, the rights and obligations of the
Investor under this Agreement shall be assigned to the Investor’s estate or to a
successor-in-interest by operation of law without any further act, including to
his heirs.  Any purported assignment, transfer or delegation in violation of
this Section 6.8 shall be null and void.  Except as otherwise provided in this
Section 6.8, the terms and conditions of this Agreement shall inure to the
benefit of and be binding on the respective heirs, successors, devisees and
assigns of the parties.  For the avoidance of doubt, the Company agrees that the
Investor may assign his rights and obligations under this Agreement to any
Affiliate and any such transferee shall be included in the term “Investor”.
 
6.9           Other Definitions.  Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.  All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement.  When used herein:
 
(1)           the term “subsidiary” means those corporations, banks, savings
banks, associations and other persons of which such person owns or controls 25%
or more of the outstanding equity securities either directly or indirectly
through an unbroken chain of entities as to each of which 25% or more of the
outstanding equity securities is owned directly or indirectly by its parent or
otherwise controlled by such parent and any entity that would be a “subsidiary”
for purposes of the BHC Act; provided, however, that there shall not be included
any such entity to the extent that the equity securities of such entity were
acquired in satisfaction of a debt previously contracted in good faith or are
owned or controlled in a bona fide fiduciary capacity;

 
-55-

--------------------------------------------------------------------------------

 

(2)           the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise and “controlled” for purposes of the BHC Act;
 
(3)           the word “or” is not exclusive;
 
(4)           the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;
 
(5)           the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;
 
(6)           the words “it” or “its” are deemed to mean “him” or “her” and
“his” or “her”, as applicable, when referring to an individual;
 
(7)           “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or the State of Oregon generally are authorized or required by
law or other governmental actions to close;
 
(8)           “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
 
(9)           “Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership”
are defined in Rules 13d-3 and 13d-5 of the Exchange Act; and
 
(10)         “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge after due inquiry of the executive officers of the Company.
 
6.10         Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 
-56-

--------------------------------------------------------------------------------

 

6.11         Severability.  If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
Investor and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.
 
6.12         No Third-Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer or shall confer upon any person
other than the express parties hereto, any benefit right or remedies, except
that the provisions of Sections 3.4, 4.3, 4.6, 4.7 and 4.9 shall inure to the
benefit of the persons referred to in those Sections, including any
Holders.  The representations and warranties set forth in Article II and the
covenants set forth in Articles III and IV have been made solely for the benefit
of the parties to this Agreement and (a) may be intended not as statements of
fact, but rather as a way of allocating the risk to one of the parties if those
statements prove to be inaccurate; (b) have been qualified by reference to the
Disclosure Schedules of each party, each of which contains certain disclosures
that are not reflected in the text of this Agreement; and (c) may apply
standards of materiality in a way that is different from what may be viewed as
material by shareholders of, or other investors in, the Company.
 
6.13         Time of Essence.  Time is of the essence in the performance of each
and every term of this Agreement.
 
6.14         Public Announcements.  Subject to each party’s disclosure
obligations imposed by law or regulation, each of the parties hereto will
cooperate with each other in the development and distribution of all news
releases and other public information disclosures with respect to this Agreement
and any of the transactions contemplated by this Agreement or the other
Transaction Documents, and no party hereto will make any such news release or
public disclosure without first consulting with the other party hereto and
receiving its consent (which shall not be unreasonably withheld, conditioned, or
delayed), and each party shall coordinate with the other with respect to any
such news release or public disclosure.
 
6.15         Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to seek specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity.
 
6.16         No Obligation.  It is understood and agreed that unless and until
there is a definitive executed Agreement among the parties with respect to the
transactions contemplated herein, no party shall be under any legal obligation
of any kind hereunder with respect to such transactions or otherwise, and by
virtue of any written or oral expressions by the parties’ respective
representatives.
 
*  *  *

 
-57-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 

 
CASCADE BANCORP
       
By:
/s/ Patricia L. Moss     Name: Patricia L. Moss     Title:   Chief Executive
Officer        
DAVID F. BOLGER
 
 
/s/ David F. Bolger



[Signature Page to Securities Purchase Agreement]


 

--------------------------------------------------------------------------------

 



 
TWO-FORTY ASSOCIATES, L.P., solely for purposes of Sections 3.4, 4.7 and 4.8 of
the Agreement
       
By:
/s/ David F. Bolger    
Name:
David F. Bolger 
   
Title:
Trustee




 
THE DAVID F. BOLGER 2008 GRANTOR RETAINED ANNUITY TRUST, solely for purposes of
Sections 3.4, 4.7 and 4.8 of the Agreement
       
By:
/s/ David F. Bolger     
Name:
David F. Bolger     
Title:
Trustee




 
THE DAVID F. BOLGER 2008 NONGRANTOR CHARITABLE LEAD ANNUITY TRUST, solely for
purposes of Sections 3.4, 4.7 and 4.8 of the Agreement
       
By:
Thomas M. Wells    
Name:
Thomas M. Wells     
Title:
Trustee 

 
 
-2-

--------------------------------------------------------------------------------

 

EXHIBIT A:  Form of Opinion of Counsel
 
October [●], 2009
 


 
To the Investors listed on Schedule A
attached hereto
 
Ladies and Gentlemen:
 
We have acted as counsel to Cascade Bancorp, an Oregon corporation (the
“Company”), for purposes of rendering an opinion of counsel in connection with
the Company’s issuance on the date hereof to the Investors listed on Schedule A
attached hereto (collectively, the “Investors” and each individually, an
“Investor”) of [●] shares of common stock, no par value, of the Company (the
“Common Stock”) pursuant to Securities Purchase Agreements, dated as of October
29, 2009, between the Company and each Investor (the “Agreements”) (the
“Offering”).   This opinion is being furnished in connection with Closing of the
transactions contemplated by the Agreements.  Capitalized terms used herein
which are not otherwise defined shall have the meanings given to them in the
Agreements.
 
The law covered by the opinions expressed herein is limited to Oregon Revised
Statute and the federal laws of the United States of America.


This opinion letter is to be interpreted in accordance with the Guidelines for
the Preparation of Closing Opinions issued by the Committee on Legal Opinions of
the American Bar Association’s Business Law Section as published in 57 Business
Lawyer 875 (February 2002) and the State on the Role of Customary Practice in
the Preparation and Understanding of Third-Party Legal Opinions published in 63
The Business Lawyer 1277 (August 2008).
 
A.
Assumptions

 
For purposes of this opinion letter, we have relied with your permission on the
following assumptions:
 
A-1
As to matters of fact material to the opinions expressed herein, we have relied
upon the statements or certificates of the Company and you pursuant to the
Agreements and upon certificates and statements of government officials and of
officers of the Company. In addition, we have examined originals or copies of
documents, corporate records and other writings that we consider relevant for
the purposes of this opinion. In such examination, we have assumed that the
signatures on documents and instruments examined by us are authentic, that each
is what it purports to be, and that all documents and instruments submitted to
us as copies or facsimiles conform with the originals, which facts we have not
independently verified.

 
 

--------------------------------------------------------------------------------

 

A-2
In making our examination of documents, we have further assumed that (i) each
party to such documents (other than the Company in connection with the
Agreements) had the power, legal competence and capacity to enter into and
perform all of such party’s obligations thereunder, (ii) each party to such
documents (other than the Company in connection with the Agreements) has duly
authorized, executed and delivered such documents, (iii) each of such documents
is enforceable against and binding upon the parties thereto (other than the
Company in connection with the Agreements), (iv) there is no fact or
circumstance relating to you or your business that might prevent you from
enforcing any of the rights provided for in the Agreements, (v) there has not
been any mutual mistake of fact or misunderstanding, fraud, duress or undue
influence, (vi) the conduct of the parties to the Agreements has complied with
any requirement of good faith, fair dealing and conscionability, and (vi) you,
and any agent acting for you in connection with the transactions contemplated by
the Agreements, have acted in good faith and without notice of any defense
against the enforcement of any rights created by the Agreements. We have also
assumed that there are no extrinsic agreements or understandings among the
parties to the Agreements that would modify or interpret the terms of the
Agreements or the respective rights or obligations of the parties thereunder.

 
B.
Opinions

 
Based upon the foregoing, and subject to the assumptions, exceptions,
limitations and qualifications stated herein, it is our opinion that:
 
B-1
The Company has been duly organized and is validly existing as a corporation
under the laws of the State of Oregon.

 
B-2 
All of the issued shares of capital stock of the Company, including the shares
of Common Stock issued pursuant to the Agreements, have been duly authorized
and, when issued pursuant to the Agreements upon receipt of the consideration
provided for therein, will be validly issued, fully paid and nonassessable.

 
B-3
It is not necessary to register the shares of Common Stock issued pursuant to
the Agreements under the Securities Act of 1933 in connection with the offer,
sale and delivery of the shares of Common Stock by the Company to the
Investors in accordance with the Agreements. 

 
B-4
The Company’s authorized equity capitalization is as set forth in Section 2.2(c)
of the Securities Purchase Agreement.

 
B-5
Each of the Agreements has been duly authorized, executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 
 
-2-

--------------------------------------------------------------------------------

 

B-6
The sale and issuance of the shares of Common Stock will not be subject to any
preemptive rights, rights of first offer or similar rights of any person under
(a) the certificate of incorporation of the Company as currently in effect (the
“Charter”), (b) the bylaws of the Company as currently in effect (the “Bylaws”),
or (c) any Company Significant Agreement.

 
B-7
The sale and issuance of the Common Stock, in accordance with the Agreements and
the execution, delivery and performance by the Company of its obligations under
the Agreements will not violate (a) the Charter, (b) the Bylaws, (c) applicable
laws of the State of Oregon, (d) applicable federal laws of the United States or
(e) any Company Significant Agreement.

 
B-8
No consent, approval, authorization or order of, or filing with, any Federal or
Oregon governmental authority or regulatory body is required to be obtained or
made by the Company for the consummation by the Company of the transactions
contemplated by the Agreements, including, without limitation, each Other
Private Placement and the Public Offering, in connection with the offering,
issuance and sale of the Common Stock, except for the filing of a Form D
pursuant to federal and applicable state blue sky laws and such as have been
obtained.

 
B-9
The only vote of the stockholders of the Company required to approve (i) the
amendment of the Articles of Incorporation to increase the number of authorized
shares of Common Stock to at least such number as shall be sufficient to permit
the issuance of Common Stock contemplated in the Agreements, the issuance of
Common Stock in connection with the Other Private Placements and the issuance of
Common Stock in connection with the Public Offering is that more votes are  cast
for such proposal than are cast against such proposal and (ii) the issuance of
such authorized shares of Common Stock for purposes of rule 5635 of NASDAQ’s
listing rules is a majority of the votes cast on such proposal.

 
C.
Qualifications

 
C-1
In giving our opinion in B-1 with respect to the valid existence of the Company,
we are relying solely and without independent investigation on our review and
examination of the certificate of the Secretary of State of the State of Oregon.

 
C-2
Insofar as performance by the Company of its obligations under the Agreements is
concerned, we express no opinion as to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights and to general equitable principles,
whether considered in proceedings at law or equity.

 
D.
Exclusions

 
In addition to the foregoing, the opinions expressed above are specifically
subject to the following exclusions:

 
-3-

--------------------------------------------------------------------------------

 
 
D-1
We have assumed, and express no opinion with respect to, (a) the correctness,
accuracy and completeness of representations and warranties made by you and set
forth in the Agreements or otherwise made, orally or in writing, in connection
with the offering of the Common Stock and (b) the validity of any wire
transfers, drafts or checks tendered by you.

 
D-2
We express no opinion as to whether the members of the Company’s Board of
Directors have complied with their fiduciary duties in connection with the
authorization and performance of the Agreements.

 


 
The opinions set forth in Part B may be relied upon by you only in connection
with the Agreements and the transactions described therein, and may not be used
or relied upon by you for any other purpose or by any other person for any
purpose whatsoever without, in each instance, our prior written consent.
 
This letter speaks as of the time of its delivery on the date set forth herein.
We undertake no obligation to advise you as to subsequent occurrences or
discoveries.


Very truly yours,
 
 


Davis Wright Tremaine LLP

 
-4-

--------------------------------------------------------------------------------

 


EXHIBIT B:  Form of Disclosure Letter of Counsel
 
Although we have not undertaken to determine independently and do not assume any
responsibility for the accuracy, completeness or fairness of any of the
statements made in the Registration Statement, the Time of Sale Prospectus, or
the Prospectus, and the documents incorporated by reference therein, and any
further amendments or supplements thereto, as applicable, except to the extent
set forth in Paragraph [  ] and Paragraph [  ], we have reviewed the
Registration Statement, the Time of Sale Prospectus, and the Prospectus, certain
corporate and other records and documents furnished to us by the Company, as
well as the documents delivered to you at the Closing, and participated in
conferences with representatives of the Company, their accountants, you and your
counsel at which the contents of the Registration Statement, the Time of Sale
Prospectus, and the Prospectus and related matters were discussed and
reviewed.  On the basis of the information that was developed in the course of
the performance of the services referred to above, we advise you that nothing
has come to our attention that has caused us to believe that (i) the documents
incorporated by reference in the Prospectus relating to the Offered Shares or
any further amendment or supplement thereto made by the Company prior to the
Applicable Time, when such documents became effective or were so filed under the
Exchange Act contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made when such documents were
so filed, not misleading, (ii) any part of the Registration Statement, when such
part became effective, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (iii) the Time of Sale Prospectus,
as of the Applicable Time and as of the Closing Date, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of circumstances under which
they were made, not misleading, or (iv) as of its date, as of the Applicable
Time and as of the Closing Date, the Prospectus contained or contains an untrue
statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  We further advise you that we have
no knowledge of any amendment to the Registration Statement required to be filed
or of any contracts or other documents of a character required to be filed as an
exhibit to the Registration Statement or required to be incorporated by
reference into the Prospectus or required to be described in the Registration
Statement, the Base Prospectus or the Prospectus which are not filed or
incorporated by reference or described as required.

 

--------------------------------------------------------------------------------

 

EXHIBIT C:  Form of Officer’s Certificate from the Company
 
OFFICER’S CERTIFICATE
 
[●], 2009


The undersigned, the Chief Executive Officer of Cascade Coast Bancorp, an Oregon
corporation (the “Company”), pursuant to Section 1.2(c)(1)(xii) of the
Securities Purchase Agreement, dated as of October 29, 2009 (the “Agreement”)
between the Company and David F. Bolger, in his individual capacity (the
“Investor”), hereby certifies to the Investor that:
 
1.           The Company has performed all obligations required to be performed
by it at or prior to or contemporaneously with the Closing under the Agreement.
 
2.           The representations and warranties of the Company set forth in
Section 2.2 of the Agreement were true and correct in all respects as of the
date of the Agreement and are true and correct as of the Closing as though made
on and as of the Closing Date (except to the extent such representations and
warranties are made as of a specific date, in which case such representations
and warranties were true and correct in all respects as of such date).
 
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement.


[Signature Page Follows]
 
 
 


[Company Officer’s Certificate]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
solely in such respective capacity and not in an individual capacity as of this
___ day of __________, 2009.
 
By:  
    
Name:  Patricia L. Moss
 
Title:  Chief Executive Officer



[Company Officer’s Certificate]


 

--------------------------------------------------------------------------------

 